Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 1 of 43




                   Exhibit 5
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 2 of 43




                                                                                                                                                                           CHAPTER


                                                                   Economic foundations of
                                                                   conjoint analysis
                                                                                                                                                                                  3
                                                                                                                       Greg M. Allenbya , Nino Hardta , Peter E. Rossib,∗
                                                                                         a Fisher
                                                                                                College of Business, Ohio State University, Columbus, OH, United States
                                                                          b Anderson    School of Management, University of California at Los Angeles, Los Angeles, CA,
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                                                                                                          United States
                                                                                                         ∗ Corresponding author: e-mail address: perossichi@gmail.com


                                                                   Contents
                                                                   1 Introduction ...................................................................................... 152
                                                                   2 Conjoint analysis ................................................................................ 154
                                                                     2.1 Discrete choices ................................................................... 154
                                                                     2.2 Volumetric choices .................................. .............................. 156
                                                                     2.3 Computing expected demand ............................ ........................ 158
                                                                     2.4 Heterogeneity ...................................... ................................ 159
                                                                     2.5 Market-level predictions ............................... ........................... 160
                                                                     2.6 Indirect utility function ................................ ........................... 160
                                                                   3 Measures of economic value .................................................................. 161
                                                                     3.1 Willingness to pay (WTP) ......................................................... 161
                                                                           3.1.1 WTP for discrete choice ....................................................... 162
                                                                           3.1.2 WTP for volumetric choice .................................................... 163
                                                                     3.2 Willingness to buy (WTB) .............................. ........................... 163
                                                                           3.2.1 WTB for discrete choice ....................................................... 164
                                                                           3.2.2 WTB for volumetric choice .................................................... 164
                                                                     3.3 Economic price premium (EPP) ................................................. 164
                                                                   4 Considerations in conjoint study design..................................................... 165
                                                                     4.1 Demographic and screening questions ......................................... 166
                                                                     4.2 Behavioral correlates ................................ .............................. 167
                                                                     4.3 Establishing representativeness ................................................. 168
                                                                     4.4 Glossary ........................................ ..................................... 170
                                                                     4.5 Choice tasks ..................................... ................................... 171
                                                                     4.6 Timing data ...................................... ................................... 173
                                                                     4.7 Sample size......................................................................... 174
                                                                   5 Practices that compromise statistical and economic validity ........................... 175
                                                                     5.1 Statistical validity ................................................................. 175
                                                                           5.1.1 Consistency ...................................................................... 176
                                                                           5.1.2 Using improper procedures to impose constraints on partworths .... 177
                                                                     5.2 Economic validity .................................................................. 177
                                                                           5.2.1 Non-economic conjoint specifications ...................................... 177
                                                                           5.2.2 Self-explicated conjoint ........................................................ 178
                                                                           5.2.3 Comparing raw part-worths across respondents ......................... 178
                                                                   Handbook of the Economics of Marketing, Volume 1, ISSN 2452-2619, https://doi.org/10.1016/bs.hem.2019.04.002
                                                                   Copyright © 2019 Elsevier B.V. All rights reserved.
                                                                                                                                                                                      151
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 3 of 43




                                                            152    CHAPTER 3 Economic foundations of conjoint analysis



                                                                           5.2.4 Combining conjoint with other data ......................................... 179
                                                                   6 Comparing conjoint and transaction data ................................................... 179
                                                                      6.1 Preference estimates ................................. ............................. 180
                                                                      6.2 Marketplace predictions .......................................................... 184
                                                                      6.3 Comparison of willingness-to-pay (WTP) ....................................... 186
                                                                   7 Concluding remarks............................................................................. 188
                                                                   Technical appendix: Computing expected demand for volumetric conjoint................ 189
                                                                   References............................................................................................ 190



                                                                   1 Introduction
                                                                   Conjoint analysis is a survey-based method used in marketing and economics to es-
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   timate demand in situations where products can be represented by a collection of
                                                                   features and characteristics. It is estimated that 14,000 conjoint studies are conducted
                                                                   yearly by firms with the goal of valuing product features and predicting the effects of
                                                                   changes in formulation, price, advertising, or method of distribution (Orme, 2010).
                                                                   Conjoint analysis is often the only practical solution to the problem of predicting
                                                                   demand for new products or for new features of products that are not present in the
                                                                   marketplace.
                                                                       The economic foundations of conjoint analysis can be traced to seminal papers on
                                                                   utility measurement in economics (Becker et al., 1964) and mathematical psychology
                                                                   (Luce and Tukey, 1964). Conjoint analysis was introduced to the marketing literature
                                                                   by Green and Rao (1971) as an approach to take ranked input data and estimate utility
                                                                   part-worths for product attributes and their levels (e.g., amount of computer memory).
                                                                   The use of dummy-variables to represent the utility of attribute-levels provided a
                                                                   flexible approach to measure preferences without imposing unnecessary assumptions
                                                                   on the form of the utility function. Later, nonparametric and semiparametric models
                                                                   of choice were developed to avoid incorrect assumptions about the distribution of the
                                                                   error term (Matzkin, 1991, 1993). This earlier work does not lend itself to models of
                                                                   heterogeneity that employ a random-effect specification across respondents (Allenby
                                                                   and Rossi, 1998) which have become popular in marketing.
                                                                       Virtually all conjoint studies done today are in the form of a “choice-based” con-
                                                                   joint in which survey respondents are offered the choice between sets of products
                                                                   represented by combinations of well-defined product attributes or features. For many
                                                                   durable good products, the assumption of mutually exclusive unit demand might be
                                                                   appropriate. In these cases, respondents can only choose one of the product offerings
                                                                   (or the “outside” alternative) with unit demand. In other situations, it may be more
                                                                   reasonable to allow respondents to choose a subset of products and to consume con-
                                                                   tinuous quantities. This form of conjoint analysis is called “volumetric” conjoint and
                                                                   is not practiced very extensively due to lack of software for analysis of volumetric
                                                                   conjoint data. As a companion to this chapter, we hope to promote use of volumetric
                                                                   conjoint designs by providing general purpose software in an R package.
                                                                       Both standard and volumetric conjoint analysis can best be viewed as a simulation
                                                                   of market conditions set up via an experimental design. As such, choice-based con-
                                                                   joint (if executed well) is closer to revealed rather than stated preferences. Virtually
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 4 of 43




                                                                                                                                           1 Introduction        153



                                                                   all researchers in marketing accept the premise that choice-based conjoint studies of-
                                                                   fer superior recovery of consumer preferences than a pure stated preference method
                                                                   in which direct elicitation of preferences is attempted. However, there is remarkably
                                                                   little research in the conjoint literature that attempts to compare preferences esti-
                                                                   mated from choice-based conjoint with preferences estimated from consumer panel
                                                                   observational data (cf. Louviere and Hensher, 1983).
                                                                        Even with existing products for which marketplace data is observed, there are
                                                                   many situations in which it is not possible to identify consumer preferences. In many
                                                                   markets, there is very little price variation (at least in the short run where preferences
                                                                   might be assumed to be stable) and the set of existing products represent only a very
                                                                   sparse set of points in the product characteristic space. In these situations, conjoint
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   has a natural appeal. In still other situations, only aggregate demand data is avail-
                                                                   able. The considerable influence of the so-called BLP (Berry et al., 1995) approach
                                                                   notwithstanding, many recognize that it is very difficult to estimate both preferences
                                                                   and the distribution of preferences over consumers from only aggregate data.
                                                                        Econometricians have focused considerable attention on the problem of “endo-
                                                                   geneity” in demand estimation. With unobservable product characteristics or other
                                                                   drivers of demand, not all price variation may be usable for preference inference.
                                                                   In these situations, econometricians advocate a variety of instrumental variable and
                                                                   other techniques which further restrict the usable portion of price variation. In con-
                                                                   trast, conjoint data has all product characteristics well-specified and the levels of price
                                                                   and characteristics are chosen by experimental design. Therefore, there is no “endo-
                                                                   geneity” problem in conjoint analysis - all variation in both product attributes and
                                                                   price is exogenous and usable in preference estimation. This is both a great virtue
                                                                   as well as a limitation of conjoint analysis. Conjoint analysis avoids the problems
                                                                   that plague valid demand inference with observational data but at the cost of requir-
                                                                   ing that all product attributes are well-specified and can be described to the survey
                                                                   respondents in a meaningful way. Conjoint researchers have shown great inventive-
                                                                   ness in describing product features but always face the limitation that the analysis is
                                                                   limited to the features included. Respondents are typically instructed to assume that
                                                                   all unspecified features are constant across the choice alternatives presented in the
                                                                   conjoint survey. In some situations, this assumption can seem strained.
                                                                        It should be emphasized that conjoint analysis can only estimate demand. Con-
                                                                   joint survey data, alone, cannot be used to compute market equilibrium outcomes
                                                                   such as market prices or equilibrium product positioning in characteristics space.
                                                                   Clearly, supply assumptions and cost information must be added to conjoint data in
                                                                   order to compute equilibrium quantities. Conjoint practitioners have chosen the un-
                                                                   fortunate term “market simulation” to describe demand predictions based on conjoint
                                                                   analyses. These practices are not simulations of any market outcome and must be un-
                                                                   derstood for their limitations as we discuss below.
                                                                        The purpose of this chapter in the Handbook of the Economics of Marketing is to
                                                                   provide an introduction to the economic foundations of modern conjoint analysis. We
                                                                   begin in Section 2 with a discussion of the economic justification for conjoint analy-
                                                                   sis, examining economic models of choice that can be adapted for conjoint analysis.
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 5 of 43




                                                            154    CHAPTER 3 Economic foundations of conjoint analysis



                                                                   Section 3 discusses economic measures of value that can be derived from a conjoint
                                                                   study. Section 4 discusses survey requirements for conducting valid conjoint analy-
                                                                   sis, covering topics such as the use of screening questions and the task of selecting
                                                                   and describing product attributes. Section 5 considers aspects of current practice in
                                                                   conjoint analysis that are not supported by economic theory and should be avoided.
                                                                   Section 6 provides evidence that demand data and conjoint data provide similar esti-
                                                                   mates of feature value. Section 7 offers concluding remarks.



                                                                   2 Conjoint analysis
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   Conducting a valid conjoint analysis requires both a valid procedure for collecting
                                                                   conjoint data as well as a valid model for analysis. Conjoint data is not the same as
                                                                   stated preference data in that respondents in conjoint surveys are not simply declar-
                                                                   ing what they know about their utility or, equivalently, their willingness to pay for
                                                                   products and their features. Instead, respondents react to hypothetical purchase sce-
                                                                   narios involving products, which may not currently exist in the marketplace, that are
                                                                   specifically described and priced. Respondents provide expected demand quantities
                                                                   across a variety of buying scenarios in which product attributes and prices change.
                                                                   Well-executed conjoint surveys can approximate revealed preference data available
                                                                   from sources like shopper panels by instructing respondents to think about a specific
                                                                   buying context and focus on a subset of product alternatives.
                                                                       The economic foundation of conjoint analysis rests on using valid economic mod-
                                                                   els for analyzing this data. In this chapter we discuss two models based on direct
                                                                   utility maximization – the discrete choice model based on extreme value errors that
                                                                   leads to the standard logit specification, and a volumetric demand model that allows
                                                                   for both corner and interior solutions as well as continuous demand quantities. In
                                                                   both specifications, coefficients associated with the marginal utility of an offering are
                                                                   parameterized in terms of product characteristics.


                                                                   2.1 Discrete choices
                                                                   A simple model of choice involves respondents selecting just one choice alternative.
                                                                   Examples include demand for durable goods, such as a car, where only one good is
                                                                   demanded. Models for the selection of one good are referred to as discrete choice
                                                                   models (Manski et al., 1981) and can be motivated by a linear1 direct utility function:

                                                                                                      u (x, z) =        ψ k xk + ψz z                                 (1)
                                                                                                                    k



                                                                   1 The linearity assumption is only an approximation in that we expect preferences to exhibit satiation.
                                                                   However, since demand quantities are restricted to unit demand, satiation is not a consideration.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 6 of 43




                                                                                                                                                 2 Conjoint analysis             155



                                                                   where xk denotes the demand quantities, constrained to be either zero or one for the
                                                                   choice alternative k, z is an outside good, and ψk is the marginal utility of consuming
                                                                   the kth good. Respondents are assumed to make choices to maximize their utility
                                                                   u(x, z) subject to budget constraint:

                                                                                                                  pk x k + z = E                                          (2)
                                                                                                              k

                                                                   where the price of the outside good is set to $1.00. The outside good represents the
                                                                   decision to allocate some or all of the budgetary allotment E outside of the k goods
                                                                   in the choice task, including the option to delay a purchase. The budgetary allotment
                                                                   is the respondent’s upper-limit of expenditure for the goods under study and is not
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   meant to indicate his or her annual income.
                                                                       An additive error term is introduced into the model specification for each good
                                                                   to allow for factors affecting choice that are known to the respondent but not ob-
                                                                   served by the researcher. Assuming distributional support for the error term on the
                                                                   real line allows the model to rationalize any pattern of respondent choices. There
                                                                   are some error realizations, however unlikely, that lead to an observed choice being
                                                                   utility maximizing. The utility for selecting good j is therefore equal to:
                                                                                                                               
                                                                                     u xj = 1, z = E − pj = ψj + ψz E − pj + εj                      (3)

                                                                   and the utility for selecting the ‘no-choice’ option is:

                                                                                                     u (x = 0, z = E) = ψz E + εz                                         (4)

                                                                   Choice probabilities are obtained from the utility expressions by integrating over re-
                                                                   gions of the error space that coincide with a particular choice having highest utility.
                                                                   Assuming extreme value EV(0,1)2 errors leads to the familiar logit choice probabil-
                                                                   ity:
                                                                                                                                                 
                                                                        Pr (j ) = Pr ψj + ψz E − pj + εj > ψk + ψz (E − pk ) + εk for any k = j
                                                                                               +                ,
                                                                                           exp ψj + ψz E − pj
                                                                                =     +      ,          +                   ,
                                                                                  exp ψz (E) + k exp ψk + ψz (E − pk )
                                                                                         +           ,
                                                                                      exp ψj − ψz pj
                                                                                =            +           ,                                            (5)
                                                                                  1 + k exp ψk − ψz pk

                                                                       The discrete choice model is used extensively in conjoint applications because of
                                                                   its computational simplicity. Observed demand is restricted to two points {0, 1} for
                                                                   each of the inside goods (x) and the constant marginal utility assumption leads to the


                                                                   2 The cdf of the EV(0,1) error term is F(x) = exp[-exp(-x)] with location parameter equal to zero and scale
                                                                   parameter equal to one.
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 7 of 43




                                                            156    CHAPTER 3 Economic foundations of conjoint analysis



                                                                   budgetary allotment dropping out of the expression for the choice probability.3 The
                                                                   marginal utility for the outside good, ψz , is interpreted as a price coefficient and mea-
                                                                   sures the disutility for paying a higher price. Choice alternatives with prices that are
                                                                   larger than the budgetary allotment are screened-out of the logit choice probability.
                                                                   That is, only goods for which pk ≤ E are included in the logit probability expression
                                                                   (see Pachali et al., 2017). Finally, expected demand is equal to the choice probability,
                                                                   which is convenient for making demand predictions.
                                                                       Conjoint analysis uses the discrete choice model by assuming marginal utility,
                                                                   ψj , is a linear function of brand attributes:

                                                                                                                  ψj = aj β                                              (6)
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   where aj denotes the attributes of good j . The attributes are either coded using a
                                                                   dummy variable specification where one of the attribute-levels is selected as the null
                                                                   level of the attribute, or using effects-coding that constrain the sum of coefficients to
                                                                   equal zero for an attribute (Hardy, 1993). For either specification, conjoint analysis
                                                                   measures the value of changes among the levels of an attribute. Since the valuation of
                                                                   the attribute-levels are jointly determined through Eq. (6), the marginal utilities for a
                                                                   respondent are comparable across the attributes and features included in the analysis.
                                                                   The marginal utility of a product feature can therefore be compared to the utility of
                                                                   changes in the levels of other attributes, including price.


                                                                   2.2 Volumetric choices
                                                                   A more general model for conjoint analysis is one that introduces non-linearities into
                                                                   the utility function (Allenby et al., 2017):

                                                                                                                  ψk
                                                                                                u (x, z) =           ln (γ xk + 1) + ln(z)                                (7)
                                                                                                                  γ
                                                                                                              k

                                                                   where γ is a parameter that governs the rate of satiation of the good. The marginal
                                                                   utility for the inside and outside goods is:

                                                                                                            ∂u (x, z)      ψj
                                                                                                       uj =           =
                                                                                                              ∂xj       γ xj + 1
                                                                                                            ∂u (x, z) 1
                                                                                                       uz =           =                                                   (8)
                                                                                                               ∂z       z
                                                                   The marginal utility of the good is equal to ψj when xj = 0 and decreases as demand
                                                                   increases (xj > 0) and as the satiation parameter (γ ) increases. The general solution
                                                                   to maximizing the utility in (7) subject to the budget constraint in (2) is to employ the


                                                                   3 Constant marginal utility, however, is not required to obtain a discrete choice model as shown by Allenby
                                                                   and Rossi (1991), wherein the budgetary allotment does not drop out.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 8 of 43




                                                                                                                                                2 Conjoint analysis             157



                                                                   Kuhn-Tucker (KT) optimality conditions:
                                                                                                           uk   uj
                                                                             if xk > 0 and                    =
                                                                                                       xj > 0 then          λ=                 for all k and j
                                                                                                           pk   pj
                                                                                                           uk   uj
                                                                             if xk > 0 and xj = 0 then λ =    >                                for all k and j            (9)
                                                                                                           pk   pj

                                                                   Assuming that ψj = exp[aj β + εj ] and solving for εj leads to the following expres-
                                                                   sion for the KT conditions:

                                                                                                           εj = gj     if   xj > 0                                       (10)
                                                                                                           εj < g j    if   xj = 0                                       (11)
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   where
                                                                                                                                                 
                                                                                                                                         pj
                                                                                             gj = −aj β + ln(γ xj + 1) + ln                                             (12)
                                                                                                                                       E − p x

                                                                   The assumption of i.i.d. extreme-value errors, i.e., EV(0, σ ),4 results in a closed-
                                                                   form expression for the probability that R of N goods are chosen. The error scale (σ )
                                                                   is identified in this model because price enters the specification without a separate
                                                                   price coefficient. We assume there are N choice alternatives and R items are chosen:

                                                                                        x1 , x2 , . . . , x R > 0,     xR+1 , xR+2 , . . . , x N = 0.

                                                                       The likelihood (θ ) of the model parameters is proportional to the probability of
                                                                   observing n1 chosen goods (n1 = 1, . . . , R) and n2 goods with zero demand (n2 =
                                                                   R + 1, . . . , N ). The contribution to the likelihood of the chosen goods is in the form
                                                                   of a probability density because of the equality condition in (10) while the goods not
                                                                   chosen contribute as a probability mass because of the inequality condition in (11).
                                                                   We obtain the likelihood by evaluating the joint density of model errors at gj for the
                                                                   chosen goods and integrating the joint density to gi for the goods that are not chosen:

                                                                         (θ ) ∝ p(xn1 > 0, xn2 = 0|θ )
                                                                                        gN       gR+1
                                                                               = |JR |       ···        f (g1 , . . . , g R , εR+1 , . . . , ε N )dεR+1 , . . . , dε N
                                                                                       ⎧−∞        −∞
                                                                                                                                  ⎫⎧                                 ⎫
                                                                                       ⎨ R exp(−g /σ )                          ⎬⎨ N                             ⎬
                                                                                                            exp −e−gj /σ                          exp −e−gi /σ
                                                                                                      j
                                                                               = |JR |
                                                                                       ⎩            σ                             ⎭⎩                                 ⎭
                                                                                         j =1                                            i=R+1
                                                                                       ⎧                    ⎫          # N                         0
                                                                                       ⎨ R exp(−g /σ ) ⎬
                                                                                                      j
                                                                               = |JR |                         exp −            exp(−gi /σ )
                                                                                       ⎩            σ       ⎭
                                                                                          j =1                               i=1



                                                                   4 F (x) = exp[−e−x/σ ].
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 9 of 43




                                                            158    CHAPTER 3 Economic foundations of conjoint analysis



                                                                   where f (·) is the joint density for ε and |JR | is the Jacobian of the transformation
                                                                   from random-utility error (ε) to the likelihood of the observed data (x), i.e., |JR | =
                                                                   |∂εi /∂xj |. For this model, the Jacobian is equal to:

                                                                                             R                   #   R
                                                                                                                                                   0
                                                                                                          γ                  γ xk + 1     pk
                                                                                   |JR | =                                            ·          +1
                                                                                                       γ xk + 1                 γ       E − p x
                                                                                             k=1                       k=1

                                                                   The expression for the likelihood of the observed demand vector xt is seen to be the
                                                                   product of R “logit” expressions multiplied by the Jacobian, where the purchased
                                                                   quantity, xj is part of the value (gj ) of the choice alternative. To obtain the standard
                                                                   logit model of discrete choice we set R = 1, set the scale of the error term to one
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                   (σ = 1), and allow the expression for gj to include a price coefficient (i.e., gj =
                                                                   −aj β − ψz pj ). The Jacobian equals one for a discrete choice model because demand
                                                                   (x) enters the KT conditions through the corner solutions only corresponding to mass
                                                                   points.
                                                                       Variation in the specification of the choice model utility function and budget con-
                                                                   straint results in different values of (gj ) and the Jacobian |JR |, but not to the general
                                                                   form of the likelihood, i.e.,
                                                                                                         ⎧             ⎫⎧              ⎫
                                                                                                         ⎨ R           ⎬⎨ N            ⎬
                                                                                         p(x|θ ) = |JR |        f (gj )         F (gi )                   (13)
                                                                                                         ⎩             ⎭⎩              ⎭
                                                                                                               j =1               i=R+1

                                                                   The analysis of conjoint data arising from either discrete or volumetric choices pro-
                                                                   ceeds by relating utility parameters (ψj ) to product attributes (aj ) as in Eq. (6). It is
                                                                   also possible to specify non-linear mappings from attributes to aspects of the utility
                                                                   function as discussed, for example, in Kim et al. (2016).


                                                                   2.3 Computing expected demand
                                                                   Demand (xht ) for subject h at time t is a function of parameters of the demand
                                                                   model (θh ), a realization of the vector of error terms (εht ), characteristics of the avail-
                                                                   able choice set (At ), and prices (pt ). We need to obtain expected demand quantities
                                                                   for deriving various measures of economic value. For the discrete choice model, ex-
                                                                   pected demand is expressed as a choice probability, while expected demand for the
                                                                   volumetric demand model does not have a closed-form solution. We therefore intro-
                                                                   duce D, the function of demand for one realization of model parameters θh and one
                                                                   realization of the error term εht , given the characteristics of the set of alternatives At
                                                                   and corresponding prices pt :

                                                                                                         xht = D (θh , εht |At , pt )                      (14)
                                                                                             
                                                                   Here, θh = βh , ψh,z = βhp for the discrete choice model and θh = {βh , γh , Eh , σh }
                                                                   for the volumetric model. Expected demand is obtained by integrating out the error
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 10 of 43




                                                                                                                                     2 Conjoint analysis       159



                                                                    term and posterior distribution of model parameters θh . First, consider integrating
                                                                    over the error term:
                                                                                                       
                                                                                        E (xht |θh ) =   D (θh , εht |At , pt )p(εht )dεht          (15)
                                                                                                        εht

                                                                    For volumetric choices, there is no closed form solution for integrating out εht and
                                                                    numerical methods are used to obtain expected demand by simulating a large num-
                                                                    ber of realizations of ε and computing D for each. Expected demand is the average
                                                                    of D values. One way to compute D is to use a general-purpose algorithm for max-
                                                                    imization, such as constrOptim in R. A more efficient algorithm is provided in the
                                                                    appendix.
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    2.4 Heterogeneity
                                                                    Data from a conjoint study can be characterized as being wide and shallow – i.e.,
                                                                    wide in the sense that there may be 1000 or more respondents included in the study
                                                                    and shallow in the sense that each respondent provides, at most, about 8-16 responses
                                                                    to the choice task. This type of panel structure is commonly found in marketing appli-
                                                                    cations involving consumer choices. We therefore employ hierarchical models, or a
                                                                    random-effect specification, to deal with the lack of data at the individual respondent-
                                                                    level. The lower level of the hierarchical model applies the direct utility model to a
                                                                    specific respondent’s choice data, and the upper level of the model incorporates het-
                                                                    erogeneity in respondent coefficients.
                                                                        Respondent heterogeneity can be incorporated into conjoint analysis using a vari-
                                                                    ety of random-effect models. The simplest and most widely used is a Normal model
                                                                    for heterogeneity. Denoting all individual-level parameters θh for respondent h we
                                                                    have:

                                                                                                     θh ∼ Normal(θ̄ , )                               (16)
                                                                                                                                               
                                                                    where θh = βh , γh , Eh , σh for the volumetric model, and θh = βh , βph for the
                                                                    discrete choice model. The price coefficient βph is referred to as (ψz ) in Eq. (5).
                                                                        Estimation of this model is easily done using modern Bayesian (Monte Carlo
                                                                    Markov chain) methods as discussed in Rossi et al. (2005). More complicated mod-
                                                                    els for heterogeneity involve specifying more flexible distributions. One option is to
                                                                    specify a mixture of Normal distributions:

                                                                                                 θh ∼         ϕk Normal(θ̄k , k )                     (17)
                                                                                                         k

                                                                    (here ϕk are the mixture probabilities) or to add covariates (z) to the mean of the
                                                                    heterogeneity distribution as in a regression model:

                                                                                                    θh ∼ Normal(zh , )                               (18)
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 11 of 43




                                                            160     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    The parameters θ̄ , , and  are referred to as hyper-parameters (τ ) because they de-
                                                                    scribe the distribution of other parameters. Covariates in the above expression might
                                                                    include demographic variables or other variables collected as part of the conjoint
                                                                    survey, e.g., variables describing reasons to purchase. Alternatively, one could use a
                                                                    non-parametric distribution of heterogeneity as discussed in Rossi (2014). The ad-
                                                                    vantage of employing Bayesian estimators for models of heterogeneity is that they
                                                                    provide access to individual-level parameters θh in addition to the hyper-parameters
                                                                    (τ ) that describe their distribution.
                                                                         It should be emphasized that the hyper-parameters τ can be shown to be consis-
                                                                    tently estimated as the sample size, or number of respondents, in the conjoint survey
                                                                    increases. However, the individual-level estimates of θh cannot be shown to be con-
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    sistent because the number of conjoint question for any one respondent is constrained
                                                                    to be small. Therefore inferences for conjoint analysis should always be based on the
                                                                    hyper-parameters and not on the individual-level estimates.


                                                                    2.5 Market-level predictions
                                                                    In order to make statements about a population of customers, we need to aggregate the
                                                                    results from the hierarchical model by integrating over the distribution heterogene-
                                                                    ity. These statements involve quantities of interest Z, such as expected demand (xt ),
                                                                    or derived quantities based on the demand model such as willingness-to-pay, price
                                                                    elasticities, and associated confidence intervals. We can approximate the posterior
                                                                    distribution of Z by integrating out the hyper-parameters of the distribution of het-
                                                                    erogeneity (τ ) and model error (εht ):
                                                                                           
                                                                          p (Z|Data) =             p (Z|θh , εht )p (θh |τ ) p (τ ) p(εht )dεht dθh dτ (19)
                                                                                           τ   θh   εht

                                                                    The integration is usually done numerically. Posterior realizations of τ are available
                                                                    when using a Markov chain Monte Carlo estimation algorithm, and can be used to
                                                                    generate individual-level draws of θh . These draws, along with draws of the model
                                                                    error term, can then be used to evaluate posterior estimates of Z. The distribution of
                                                                    evaluations of Z can be viewed as its posterior distribution.


                                                                    2.6 Indirect utility function
                                                                    The indirect utility function is the value function of the maximum attainable utility
                                                                    of a utility maximization problem. It is useful to define the indirect utility function
                                                                    for the volumetric demand case, as it is the basis for computing economic measures
                                                                    such as willingness-to-pay. Conditional on the characteristics of the choice alterna-
                                                                    tives A, parameters θh and a realization of the vector error terms εht , the indirect
                                                                    utility function is defined in terms of optimal demand (x∗ht , zht
                                                                                                                                    ∗ ):

                                                                                                                                                    
                                                                            V (pt , E|A, θh , εht ) = u x∗ht , zht
                                                                                                                ∗
                                                                                                                   |pt , θh , εht = u D θh , εht |A, pt      (20)
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 12 of 43




                                                                                                                               3 Measures of economic value              161



                                                                         Eq. (20) can be evaluated by first determining optimal demand and then comput-
                                                                    ing the corresponding value of the direct utility function (Eq. (7)). There is no closed
                                                                    form solution for the value function since there is no closed-form solution to D.
                                                                    Moreover, the error term εht and individual-level parameters (θh ) need to be inte-
                                                                    grated out to obtain an expression for expected indirect utility. We do this by using the
                                                                    structure of the heterogeneity distribution, where uncertainty in the hyper-parameters
                                                                    (τ ) induces variation on the distribution of individual-level parameters (θh ):

                                                                          V (pt , E|At )
                                                                                  
                                                                             =                  u (D (θh , εht |At , pt ) p (θh |τ ) p (τ )) p(εht )dεht dθh dτ   (21)
                                                                                 τ   θh   εht
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    3 Measures of economic value
                                                                    The economic value of a product feature requires an assessment of consumer welfare
                                                                    and its effect on marketplace demand and prices. Measuring the value of a product
                                                                    feature often begins by expressing part-worths (βh ) in monetary terms by dividing by
                                                                    the price coefficient, i.e., βh /βp . This monetization of utility is useful when summa-
                                                                    rizing results across respondents because utility, by itself, is not comparable across
                                                                    consumers. A monetary conversion of the part-worth of a product feature, however, is
                                                                    not sufficient for measuring economic value because it does not consider the effects
                                                                    of competitors in the market.
                                                                        A criticism of the simple monetization of utility is that consumers never have to
                                                                    pay the maximum they are willing in the marketplace. A billionaire may be willing
                                                                    to pay a large amount of money to attend a sporting event, but does not end up doing
                                                                    so because of the availability of tickets sold by those with lower WTP. Firms in a
                                                                    competitive market are therefore not able to capture all of the economic surplus of
                                                                    consumers. Consumers can switch to other providers and settle for alternatives that
                                                                    are less attractive but still worth buying. Below we investigate three measures of
                                                                    economic value that incorporate the effects of competing products.
                                                                        In theory, WTP can be the monetary value of an entire option or of a feature-
                                                                    change (or improvement) to a given product (Trajtenberg, 1989). As discussed below,
                                                                    WTP for an entire choice option involves the addition of a new model error term for
                                                                    the new product, while a new error term is not added when assessing the effects of a
                                                                    feature-change. The perspective in this chapter is focused on the feature change/im-
                                                                    provement.


                                                                    3.1 Willingness to pay (WTP)
                                                                    WTP is a demand-based estimate of monetary value. The simple monetization of
                                                                    utility to a dollar measure (e.g., βh /βhp ) does not correspond to a measure of con-
                                                                    sumer welfare unless there is only one good in the market and consumers are forced
                                                                    to select it. The presence of alternatives with non-zero choice probabilities means
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 13 of 43




                                                            162     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    that the maximum attainable utility from a transaction is affected by more than one
                                                                    good. Increasing the number of available choice alternatives increases the expected
                                                                    maximum utility a consumer can derive from a marketplace transaction, and ignoring
                                                                    the effect of competitive products leads to an misstatement of consumer welfare. Any
                                                                    measurement of the economic value of a product feature cannot be made in isolation
                                                                    of the set of available alternatives because it is not known, a priori, which product
                                                                    will be chosen (Lancsar and Savage, 2004).
                                                                        The evaluation of consumer welfare needs to account for private information held
                                                                    by the consumer at the time of choice. This information is represented as the error
                                                                    term in the model, whose value is not realized until the respondent is confronted with
                                                                    a choice. Consumer welfare is determined by the maximum attainable utility of a
                                                                    transaction and cannot be based on the likelihood, or probability that an alternative
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    is utility maximizing. Choice probabilities do not indicate the value, or utility arising
                                                                    from a transaction. Welfare should be measured in terms of the expected maximum
                                                                    attainable utility, (E[max(u(.))]), where the maximization operator is taken over the
                                                                    choice alternatives and the expectation operator is taken over error realizations.
                                                                        The effect of competitive offers can be taken into account by considering respon-
                                                                    dent choices among all the choice alternatives in the conjoint study. Let A be a J × K
                                                                    matrix that define the set of products in a choice set, where J is the number of choice
                                                                    alternatives and K is the number of product features under study. The rows of the
                                                                    choice set matrix, aj indicates the features of the j th product in the choice set. Sim-
                                                                    ilarly, let A∗ be a choice matrix similar to A except that one of its rows is different
                                                                    indicating a different set of features for one of the products. Typically, just one ele-
                                                                    ment in the row differs when comparing A to A∗ because the WTP measure typically
                                                                    focuses on what respondents are willing to pay for an enhanced version of one of the
                                                                    attributes.
                                                                        The maximum attainable utility for a given choice set is defined in terms of the
                                                                    indirect utility function:

                                                                                   V (p, E|A) = max u(x, z|A)           subject to   p x ≤ E           (22)
                                                                                                   x

                                                                    WTP is defined as the compensating value required to make the utility derived from
                                                                    the feature-poor set, A, equal to the utility derived from the feature-rich set, A∗ :

                                                                                              V (p, E + WTP|A) = V (p, E|A∗ )                           (23)

                                                                    3.1.1 WTP for discrete choice
                                                                    The expected maximum attainable monetized utility, or consumer welfare, for a logit
                                                                    demand model can be shown to be equal to (Small and Rosen, 1981; Manski et al.,
                                                                    1981; Allenby et al., 2014b):
                                                                                                                                   1
                                                                                                          J            ∗    
                                                                       W A, p, θh = {βh , βhp } = E + ln       exp βh aj − β hp pj        βhp      (24)
                                                                                                                 j =1

                                                                    This expression measures the benefit of spending some portion of the budgetary al-
                                                                    lotment, E, on one of the choice alternatives. As the attractiveness of the inside goods
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 14 of 43




                                                                                                                      3 Measures of economic value              163



                                                                    declines, the consumer is more likely to select the outside good and save his or her
                                                                    money. Thus, the lower bound of consumer welfare confronted with an exchange is
                                                                    their budgetary allotment E. The improvement in welfare provided by a feature en-
                                                                    hancement can be obtained as the difference of the maximum attainable utility of the
                                                                    enriched and original set of alternatives.
                                                                                                                               1
                                                                                                      J            ∗    
                                                                                     WTP = ln              exp βh aj − β hp pj         βhp
                                                                                                      j =1
                                                                                                                                     1
                                                                                                         J                         
                                                                                              − ln           exp βh aj − β  hp pj     βhp         (25)
                                                                                                         j =1

                                                                        Ofek and Srinivasan (2002) define an alternative measure, which they refer to as
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    the market value of an attribute improvement (MVAI) based on the change in price
                                                                    needed to restore the aggregate choice share of a good in a feature-rich (A∗ ) relative
                                                                    to a feature-poor (A) choice set. Their calculation, however, does not monetize the
                                                                    change in consumer welfare, or utility, gained by the feature enhancement because
                                                                    choice probabilities do not provide a measure of either. Moreover, the MVAI measure
                                                                    is not a “market” measure of value as there is no market equilibrium calculation.
                                                                    MVAI also only applies to continuous attributes.
                                                                        The gain in utility is a function of both the observable product features and the
                                                                    unobserved error realization that are jointly maximized in a marketplace transaction,
                                                                    thus requiring a consideration of the alternative choices available to a consumer be-
                                                                    cause, prior to observing the choice, the values of the error realizations are not known.
                                                                    Our proposed WTP measure monetizes the expected improvement in the maximized
                                                                    utility that comes from feature-enhanced choices.

                                                                    3.1.2 WTP for volumetric choice
                                                                    For the volumetric choice model, WTP is the additional budgetary allotment amount
                                                                    that is necessary for restoring the indirect utility of the feature-rich set given the
                                                                    feature-poor set. Conditional on realizations of εht and θh , WTP can be obtained by
                                                                    numerically solving Eq. (26) for WTP:
                                                                                                                                     
                                                                                   V (p, E + WTP|A, θh , εht ) − V p, E|A∗ , θh , εht = 0             (26)

                                                                    Computation of indirect utility V () has been described in Section 2.6. In the volu-
                                                                    metric model, subjects are compensated for the loss in utility in a demand space that
                                                                    extends beyond unit demand. WTP therefore depends on purchase quantities, and are
                                                                    expected to be larger when the affected products have larger purchase quantities.


                                                                    3.2 Willingness to buy (WTB)
                                                                    WTB is an alternative measure of economic value based on the expected increase
                                                                    in demand for an enhanced offering. It is similar to the measure proposed by Ofek
                                                                    and Srinivasan (2002) but does not attempt to monetize the change in share due to a
                                                                    feature enhancement. Instead, economic value is determined by calculating expected
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 15 of 43




                                                            164     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    increase in revenue or profit due to a feature enhancement, using WTB as an input to
                                                                    that calculation. The increase in demand due to the improved feature is calculated for
                                                                    one offering, holding fixed all of the other offerings in the market.

                                                                    3.2.1 WTB for discrete choice
                                                                    In a discrete choice model, WTB is defined in terms of the change in market share
                                                                    that can be achieved by moving from a diminished to an improved feature set:
                                                                                            WTB = MS(j |p, A∗ ) − MS(j |p, A)                        (27)

                                                                    It is computed as the increase in choice probability for each respondent in the sur-
                                                                    vey, which is then averaged to produce an estimate of the change in aggregate market
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    share. As mentioned above in Section 2.5, statements about the market level behav-
                                                                    ior require integration over uncertainty in model hyper-parameters (τ ), the resulting
                                                                    distribution of individual-level coefficients (θh ), and the model error (ε).

                                                                    3.2.2 WTB for volumetric choice
                                                                    We can express WTB as a change in absolute sales or as a change in market share.
                                                                    Since there is no closed form for demand, D, we suggest first simulating a set of
                                                                    realizations of εht , then compute demand for the initial A and changed feature set A∗
                                                                    conditional on the same set of εht and θh realizations. As shown in Section 2.3, we do
                                                                    this by numerically solving for D and evaluating the change in demand for the two
                                                                    feature sets:
                                                                                                    
                                                                                                                     
                                                                                         WTBsales = Dj θ, ε|A∗ , p − Dj (θ, ε|A, p)                   (28)
                                                                                                    ε
                                                                                                       Dj (θ, ε|A∗ , p) Dj (θ, ε|A, p)
                                                                                        WTBshare =               ∗
                                                                                                                        −                             (29)
                                                                                                     ε D (θ, ε|A , p)      D (θ, ε|A, p)

                                                                    3.3 Economic price premium (EPP)
                                                                    The EPP is a measure of feature value that allows for competitive price reaction to a
                                                                    feature enhancement or introduction. An equilibrium is defined as a set of prices and
                                                                    accompanying market shares which satisfy the conditions specified by a particular
                                                                    concept of equilibrium. In our discussion below, we employ a standard Nash Equi-
                                                                    librium concept for differentiated products using a discrete choice model of demand,
                                                                    not the volumetric version of conjoint analysis.
                                                                        The calculation of an equilibrium price premium requires additional assumptions
                                                                    beyond those employed in a traditional, discrete choice conjoint study:
                                                                    • The demand specification is a standard heterogeneous logit that is linear in the
                                                                      attributes, including prices.
                                                                    • Constant marginal cost for the product.
                                                                    • Single product firms. i.e., each firm has just one offering.
                                                                    • Firms cannot enter or exit the market after product enhancement takes place.
                                                                    • Firms engage in a static Nash price competition.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 16 of 43




                                                                                                         4 Considerations in conjoint study design              165



                                                                    The first assumption can be easily replaced by any valid demand system, including
                                                                    the volumetric demand model discussed earlier. One can also consider multi-product
                                                                    firms.
                                                                        The economic value of a product feature enhancement to a firm is the incremental
                                                                    profits that it will generate:
                                                                                           π = π(p eq , meq |A∗ ) − π(p eq , meq |A)                   (30)

                                                                    where π are the profits associated with the equilibrium prices and shares given a set
                                                                    of competing products defined by the attribute matrix A.
                                                                        The EPP is the increase in profit maximizing prices of an enhanced product given
                                                                    some assumptions about costs and competitive offerings. Each product provider, one
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    at a time, determines their optimal price given the prices of other products and the cost
                                                                    assumptions. This optimization is repeated for each provider until an equilibrium is
                                                                    reached where it is not in anyone’s interest to change prices any further. Equilibrium
                                                                    prices are computed for the offerings with features set at the lower level for all the
                                                                    attributes (A), and then recomputed for the offerings set to its higher level (A∗ ).
                                                                    EPP introduces the concept of price competition in the valuation of product features
                                                                    assuming static Nash price competition.
                                                                        In a discrete choice setting, firm profits is
                                                                                         π(pj |p−j ) = MS(j |pj , p−j , A)(pj − cj )                    (31)

                                                                    where pj is the price of good j , p−j are the prices of other goods, and cj is the
                                                                    marginal cost of good j . The first-order conditions of the firm are:
                                                                               ∂π     ∂
                                                                                   =     MS(j |pj , p−j , A)(pj − cj ) + MS(j |pj , p−j , A)            (32)
                                                                               ∂pj   ∂pj

                                                                    The Nash equilibrium is a root of the system of equations defined by the first-order
                                                                    conditions for all J firms. If we define:
                                                                                                           ⎡                ⎤
                                                                                                              h1 (p) = ∂p
                                                                                                                       ∂π
                                                                                                           ⎢              1
                                                                                                                            ⎥
                                                                                                           ⎢ h2 (p) = ∂π ⎥
                                                                                                           ⎢           ∂p 2 ⎥
                                                                                                   h (p) = ⎢                ⎥                       (33)
                                                                                                           ⎢        ..      ⎥
                                                                                                           ⎣         .      ⎦
                                                                                                              hJ (p) = ∂p
                                                                                                                       ∂π
                                                                                                                          J

                                                                    then the equilibrium price vector p∗ is a zero of the function h(p).



                                                                    4 Considerations in conjoint study design
                                                                    Conjoint studies rely on general principles of survey design (Diamond, 2000) in col-
                                                                    lecting data for analysis. This includes the consideration of an appropriate sampling
                                                                    frame, screening questions, and conjoint design to provide valid data for analysis. Of
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 17 of 43




                                                            166     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    critical concern in designing a conjoint survey is to ensure that questions are posed in
                                                                    an unambiguous and easy-to-understand manner. Specifically, the conjoint attributes
                                                                    and their levels should be specified so as not to bias preference measurement and
                                                                    introduce unnecessary measurement error due to confusion or lack of understanding.
                                                                    Typically, conjoint design is informed by qualitative research prior to the drafting of
                                                                    the conjoint survey questionnaires.
                                                                         Questionnaires should also be pre-tested to determine if the survey is too long and
                                                                    if the information intended to be collected in the survey questions are understandable
                                                                    to survey respondents. For example, a survey designed to understand consumer de-
                                                                    mand for smartphones might include questions about product usage in form of data
                                                                    and text charges. Not all respondents may have a clear understand of the term ‘data,’
                                                                    and this question might need to be phrased in terms of wording used in current ad-
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    vertisements (e.g., ‘talk’ and text). Records should be kept of both the qualitative and
                                                                    pre-testing phases of the survey design. In particular, revisions in the questionnaire
                                                                    should be documented.
                                                                         Modern conjoint studies are often administered using Internet panels where re-
                                                                    spondents are recruited to join a survey. Internet panel providers such as Survey
                                                                    Sampling International (https://www.surveysampling.com) or GfK (https://www.gfk.
                                                                    com) maintain a population of potential respondents who are emailed invitations to
                                                                    participate in a survey. Respondents usually do not know the exact nature of the sur-
                                                                    vey (e.g., a survey about laundry detergent) which helps to reduce self-selection bias.
                                                                    Participants are then asked to complete a survey that typically begins with a series
                                                                    of demographic and screening questions to help establish the representativeness of
                                                                    the initial sample and to exclude respondents who do not qualify for inclusion in the
                                                                    survey. As discussed below, the general population is generally not the intended tar-
                                                                    get of the survey because not all people have the interest or ability to answer the
                                                                    survey questions. Next is a series of questions that document attitudes, opinions
                                                                    and behaviors related to the focal product category. A glossary section follows in
                                                                    which attributes and attribute levels of the conjoint study are defined, following by
                                                                    the conjoint choice tasks. Additional classification variables for the analysis of sub-
                                                                    populations of interest are included at the end of the survey. We consider each of
                                                                    these survey components in detail below.


                                                                    4.1 Demographic and screening questions
                                                                    The incidence of product usage varies widely across product categories, and screen-
                                                                    ing questions help ensure that only qualified respondents are surveyed. Respondents
                                                                    in a conjoint study should represent a target market of potential buyers who have pre-
                                                                    existing interests in the product category, often identified as people who have recently
                                                                    purchased in the product category and those who report they are considering a pur-
                                                                    chase in the near future. These individuals are referred to as “prospects” in marketing
                                                                    textbooks, defined as individuals with the willingness and ability to make purchases
                                                                    (Kotler, 2012).
                                                                        The purpose of the screening questions is to remove respondents who either lack
                                                                    the expertise to provide meaningful answers to the survey questions, or who are
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 18 of 43




                                                                                                         4 Considerations in conjoint study design             167



                                                                    not planning on making a purchase in the near future. The presence of screening
                                                                    questions creates some difficulty in assessing the representativeness of the survey
                                                                    sample. Demographic variables are available to profile the general population, but not
                                                                    prospects in a specific product category. Some product categories appeal to younger
                                                                    consumers and others to older consumers. Claiming that the resulting sample is de-
                                                                    mographically representative therefore relies on obtaining a representative sample
                                                                    prior to screening respondents out of the survey.
                                                                         There is a recent conjoint literature on incentive-alignment techniques used to
                                                                    induce greater effort among respondents so that their responses provider a ‘truer’ re-
                                                                    flection of their actual preferences (Ding et al., 2005; Ding, 2007; Yang et al., 2018).
                                                                    The idea behind these techniques is that respondents will be more likely to provide
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    thoughtful responses when offered an incentive that is derived from their choices,
                                                                    such a being awarded some version of the product under study that is predicted to
                                                                    give them high utility. In this literature, it is common to apply conjoint analysis to
                                                                    student samples in a lab setting. Improvements in predicting hold-out choices of these
                                                                    respondents are offered as evidence of increased external validity. However, a test of
                                                                    external validity needs to relate choice experiments to actual marketplace behavior.
                                                                    Shoppers in an actual marketplace setting may face time constraints and distractions
                                                                    after a busy workday that differ from a lab setting. Motivating lab subjects through in-
                                                                    centive alignment does not necessarily lead to more realistic marketplace predictions
                                                                    and inferences.
                                                                         In industry-grade conjoint studies, respondents are screened so that conjoint sur-
                                                                    veys are relevant. Some panel providers can screen respondents based on past pur-
                                                                    chases from a given category to ensure familiarity with the product category. Respon-
                                                                    dents thus have the opportunity to help improve products relevant to them, so there
                                                                    is little reason to assume they would receive utility from lying. Moreover, it is often
                                                                    not possible to conduct incentive-aligned studies because Internet panel providers do
                                                                    not allow additional incentives to be offered to panel members. At worst, respondents
                                                                    may respond in a careless manner. Respondents with low in-sample model fit can be
                                                                    screened out of the sample as discussed in Allenby et al. (2014b), Section 6. We show
                                                                    below that conjoint estimates can be closely aligned with marketplace behavior with-
                                                                    out the use of incentive-alignment by screening for people who actively purchase in
                                                                    the product category.


                                                                    4.2 Behavioral correlates
                                                                    Respondents participating in a conjoint study are often queried about their attitudes
                                                                    and opinions related to the product category. A study of smartphones would include
                                                                    questions about current payment plans, levels of activity (voice, text, Internet), and
                                                                    other electronic devices owned by the respondent. Questions might also involve de-
                                                                    tails of their last purchase, competitive products that were considered, and specific
                                                                    product features that the respondent found attractive and/or frustrating to use.
                                                                        The purpose of collecting this data is two-fold: i) it encourages the respondent
                                                                    to think about the product and recall aspects of a recent or intended purchase that
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 19 of 43




                                                            168     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    are important to them; and ii) it provides an opportunity to establish the representa-
                                                                    tiveness of the sample using data other than demographics. The behavioral correlates
                                                                    serve to ‘warm up’ the respondent so that they engage in the choice tasks with a spe-
                                                                    cific frame of reference. It also provides information useful in exploring antecedents
                                                                    and consequences of product purchase through their relationship to estimates of the
                                                                    conjoint model.
                                                                        Behavioral covariates are often reported for products by various media, and these
                                                                    reports can be used as benchmarks for assessing sample representativeness. For ex-
                                                                    ample, trade associations and government agencies report on the number of products
                                                                    or devices owned by households, and the amount of time people spend engaged in
                                                                    various activities. There are also syndicated suppliers of data that can be used to as-
                                                                    sess product penetration, product market shares, and other relevant information to
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    demand in the product category under study. Behavioral covariates are likely to be
                                                                    more predictive of product and attribute preferences than simple demographic infor-
                                                                    mation and, therefore, may be of great value in establishing representativeness.


                                                                    4.3 Establishing representativeness
                                                                    In many instances, a survey is done for the purpose of projecting results to a larger
                                                                    target population. In particular, a conjoint survey is often designed to project demand
                                                                    estimates based on the survey sample to the larger population of prospective buyers.
                                                                    In addition, many of the inference methods used in the analysis of survey data are
                                                                    based on the assumption that the sample is representative or, at least, acquired via
                                                                    probability sampling methods.
                                                                        All sampling methods start with a target population, a sample frame (a particular
                                                                    enumeration of the set of possible respondents to be sampled from), and a sampling
                                                                    procedure. One way of achieving representativeness is to use sampling procedures
                                                                    that ensure representativeness by construction. For example, if we want to construct
                                                                    a representative sample of dentists in the US, we would obtain a list of licensed den-
                                                                    tists (the sample frame) and use probability sampling methods to obtain our sample.
                                                                    In particular, simple random sampling (or equal probability of selection) would pro-
                                                                    duce a representative sample with high probability. The only way in which random
                                                                    sampling would not work is if the sample size was small. Clearly, this approach is
                                                                    ideal for populations for which there are readily available sample frames.
                                                                        The only barrier to representativeness for random samples is potential non-
                                                                    response bias. In the example of sampling dentists (regarding a new dental product,
                                                                    for example), it would be relatively easy to construct a random sample but the sur-
                                                                    vey response rate could be very low (less than 50 per cent). In these situations, there
                                                                    is the possibility of a non-response bias, i.e. that those who respond to the survey
                                                                    have different preferences than those who do not respond. There is no way to assess
                                                                    the magnitude of non-response bias except to field a survey with a higher response
                                                                    rate. This puts a premium on well-designed and short surveys and careful design of
                                                                    adequate incentive payments to reduce non-response.
                                                                        However, it is not always possible to employ probability-based sampling meth-
                                                                    ods. Consider the problem of estimating the demand for a mid-level SUV prototype.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 20 of 43




                                                                                                         4 Considerations in conjoint study design             169



                                                                    Here we use conjoint because this prototype is not yet in the market. Enumerating the
                                                                    target population of prospective customers is very difficult. One approach would be
                                                                    to start with a random sample of the US adult population and then screen this sample
                                                                    to only those who are in the market for a new SUV. The sample prior to screening is
                                                                    sometimes called the “inbound” sample. If this sample is representative, then clearly
                                                                    any resulting screened sample will also be representative, unless there is a high non-
                                                                    response rate to the screening questions.
                                                                        Of course, this approach relies on starting with representative sample of the US
                                                                    adult population. There are no sample frames for this population. Instead, modern
                                                                    conjoint practitioners use internet panels maintained by various suppliers. These are
                                                                    not random samples but, instead, represent the outcome of a continuous operation by
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    the supplier to “harvest” the email addresses of those who are willing to take sur-
                                                                    veys. Internet panel providers often tout the “quality” of their panels but, frequently,
                                                                    this is not a statement about the representativeness of the sample but merely that the
                                                                    provider undertakes precautions to prevent fraud of various types including respon-
                                                                    dents who are bots or who live outside of the US.
                                                                        Statisticians will recognize that the internet panels offered commercially are what
                                                                    are called “convenience” samples and there is no assurance of representativeness.
                                                                    This means that it is incumbent on the researcher who uses an internet panel to estab-
                                                                    lish representativeness by providing affirmative evidence of the representativeness of
                                                                    their sample. It is our view that, with adequate affirmative evidence, samples that are
                                                                    based on internet panels can be used as representative.
                                                                        Internet panel providers are aware of the problem of establishing representative-
                                                                    ness and have adopted a variety of approaches and arguments. The first argument is
                                                                    that their panel may be very large (exceeding 1 million). The argument here is that
                                                                    this makes it more difficult for the internet panel to be skewed toward any particu-
                                                                    lar subpopulation. This is not a very strong argument given that there are some 250
                                                                    million US adults.
                                                                        Internet panels tend to be over-represented in older adults and under-representa-
                                                                    tive of the extremes of the income and education distribution. To adjust for possible
                                                                    non-representativeness, internet panel providers use “click-balancing.” Internet panel
                                                                    members are surveyed at regular intervals regarding their basic demographic (and
                                                                    many other) characteristics. The practice of “click-balancing” is used to ensure that
                                                                    the “inbound” sample is representative by establishing quotas. For example, if cen-
                                                                    sus data establishes that the US adult population is 51 per cent female and 49 per
                                                                    cent male, then internet provider establishes quotas of male and female respondents.
                                                                    Once over quota, the internet provider rejects potential respondents. Typically, click-
                                                                    balancing is only used to impose quotas for age, sex, and region, even though many
                                                                    internet providers have a wealth of other information which can be used to implement
                                                                    click-balancing.
                                                                        Statisticians will recognize this approach as quota sampling. Quota sampling
                                                                    cannot establish representativeness unless the quantities that are measured by the
                                                                    survey are highly correlated with whatever variables are used to balance. If I click-
                                                                    balance only on age and gender, my conjoint demand estimates could be very non-
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 21 of 43




                                                            170     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    representative unless product and attribute preferences are highly correlated with age
                                                                    and gender. This is unlikely in any real world application.
                                                                        Our view is that one should measure a set of demographic variables that are most
                                                                    likely to be related to preference but also to measure a set of behavioral correlates.
                                                                    For example, we might want to include ownership of current make and model cars to
                                                                    establish a rough correspondence between our inbound sample and the overall mar-
                                                                    ket share by make or type of car available from sources such as JD Power. We might
                                                                    also look at residence type, family composition, and recreational activities as poten-
                                                                    tial behavioral correlates for the SUV prototype sample. We could use our conjoint
                                                                    survey constrained to only existing products to simulate market shares which should
                                                                    be similar to the actual market shares for the set of products in the simulation.
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                        In short, we recognize that, for some general consumer products, probability sam-
                                                                    ples are difficult to implement and that we must resort to the use of internet panels.
                                                                    However, we do not believe that click-balancing on a handful of demographic vari-
                                                                    ables is sufficient to assert representativeness.


                                                                    4.4 Glossary
                                                                    The glossary portion of a survey introduces the respondent to the product features
                                                                    and levels included in the choice tasks. It is important that product attributes are de-
                                                                    scribed factually, in simple terms, and not in terms of the benefits that might accrue
                                                                    to a consumer. Doing so would possibly educate the respondent about possible uses
                                                                    of the product that were not previously known and threaten the validity of the study.
                                                                    For example, a conjoint study of digital point-and-shoot camera might include the
                                                                    attribute “WiFi enabled.” Benefits associated with this attribute include easy down-
                                                                    loading and storage of pictures, and the ability to quickly post photos on social media
                                                                    platforms such as Facebook or Instagram. However, not all respondents in a conjoint
                                                                    survey may use social media, and may not make the connection between the attribute
                                                                    “WiFi enabled” and benefits that accrue from its use. Moreover, there are many po-
                                                                    tential benefits of posting photos on social media, including telling others that you
                                                                    are safe, that you care about them, or that the photograph represents something you
                                                                    value. Including such a message is problematic for a conjoint study because the at-
                                                                    tribute description extends beyond a description of the product and introduces an
                                                                    instrumentation bias (Campbell and Stanley, 1963) into the survey instrument.
                                                                        The utility that respondents have for the attributes and features of a product de-
                                                                    pends on their level of knowledge of the attributes and how they can be useful to
                                                                    them. In some cases, firms may anticipate an advertising campaign to inform and
                                                                    educate consumers about the advantage of a particular attribute, and may want to in-
                                                                    clude information on the benefits that can accrue from its use. However, incorporating
                                                                    such analysis into a conjoint study is problematic because it assumes that consumer
                                                                    attention and learning in the study is calibrated to levels of attention and learning in
                                                                    the marketplace.
                                                                        A challenge in constructing an effective glossary is getting respondents to un-
                                                                    derstand differences among the levels of an attribute being investigated. A study of
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 22 of 43




                                                                                                              4 Considerations in conjoint study design       171
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 1
                                                                    Screenshot of luxury car seat glossary.


                                                                    automotive luxury car seats, for example, may include upgrades such as power head
                                                                    restraints, upper-back support, and independent thigh support (Kim et al., 2017). Re-
                                                                    spondents need to pay careful attention to the glossary to understand exactly how
                                                                    these product features work and avoid substituting their own definitions. An effective
                                                                    method of accomplishing this is to produce a video in which the attributes are de-
                                                                    fined, and requiring respondents to watch the video before proceeding to the choice
                                                                    task. A screenshot explaining upper-back support is provided in Fig. 1.


                                                                    4.5 Choice tasks
                                                                    The simplest case of conjoint analysis involves just two product features – brand and
                                                                    price – because every marketplace transaction involves these features. A brand-price
                                                                    analysis displays an array of choice alternatives (e.g., varieties of yogurt, different
                                                                    12-packs of beer) and prices, and asks respondents to select the alternative that is
                                                                    most preferred. The purpose of a brand-price conjoint study is to understand the
                                                                    strength of brand preferences and its relationship to prices. That is, a brand-price
                                                                    analysis allows for the share prediction of existing offerings at different prices. It
                                                                    should be emphasized that a conjoint design with only brand and price is likely to
                                                                    produce unrealistic results as there are few products that can be characterized only
                                                                    two features, however important.
                                                                        The inclusion of non-price attributes to a conjoint study allows analysis to expand
                                                                    beyond brands and prices. An example of a choice task to study features of digit
                                                                    cameras is provided in Fig. 2 (Allenby et al., 2014a,b). Product attributes are listed
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 23 of 43




                                                            172     CHAPTER 3 Economic foundations of conjoint analysis
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 2
                                                                    Example choice task.


                                                                    on the left side of the figure, and attribute levels are provided in the cells of the feature
                                                                    grid. Brand and price are present along with the other product features. Also included
                                                                    on the right side of the grid is the ‘no-choice’ option, where respondents can indicate
                                                                    they would purchase none of the products described.
                                                                        The choice task illustrated in Fig. 2 illustrates a number of aspects of conjoint
                                                                    analysis. First, the choice task does not need to include all brands and offerings avail-
                                                                    able in the marketplace. Just four brands of digital cameras are included in the digital
                                                                    camera choice task, with the remaining cameras available for purchase represented
                                                                    by the no-choice option. Second, the choice task also doesn’t need to include all the
                                                                    product features that are present in offerings. The brand name serves as a proxy for
                                                                    the unmentioned attributes of a brand in a conjoint study, and consumer knowledge
                                                                    of these features is what gives the brand name its value. For example, in a brand-
                                                                    price conjoint study, the brand name ‘Budweiser’ stands for a large number of taste
                                                                    attributes that would be difficult to enumerate in a glossary.
                                                                        Researchers have found that breaking the conjoint response into two parts results
                                                                    in more accurate predictions of market shares and expected demand (Brazell et al.,
                                                                    2006). The two-part, or dual response is illustrated in Fig. 3. The first part of the
                                                                    response asks the respondent to indicate their preferred choice option and the second
                                                                    part asks if the respondent would really purchase their most preferred option. The
                                                                    advantage of this two-part response is that it slows down the respondent so that they
                                                                    think through the purchase task, and results in a higher likelihood of a respondent
                                                                    selecting the no-choice option. Research has shown that this two-part response leads
                                                                    to more realistic predictions of market shares.
                                                                        Survey respondents are asked to express their preference across multiple choice
                                                                    tasks in a conjoint study. Statistical experimental design principles are used to make
                                                                    sure that the attribute levels are rotated across the choice options so that the part-
                                                                    worths can be estimated from the data. Statistical experimental design principles are
                                                                    used to design the choice tasks so that the data are informative about the part-worths
                                                                    (Box et al., 1978).
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 24 of 43




                                                                                                         4 Considerations in conjoint study design             173
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 3
                                                                    Dual-response choice task.


                                                                        The economic foundation of conjoint analysis rests on the assumption that con-
                                                                    sumers have well-defined preferences for offerings that are recalled when responding
                                                                    to the choice task. That is, consumer utility is not constructed based on the choice
                                                                    set, but is recalled from memory. This assumption is contested in the psychological
                                                                    choice literature (Lichtenstein and Slovic, 2006) where various framing effects have
                                                                    been documented (Roe et al., 2001). However, by screening respondents for inclusion
                                                                    in a conjoint study, the effects of behavioral artifacts of choice are largely reduced.
                                                                    Screened respondents, who are familiar with the product category and understand
                                                                    the product features, are more likely to have well-developed preferences and are less
                                                                    likely to construct their preferences at the time of decision. We discuss this issue
                                                                    again below when discussing the robustness of conjoint results.
                                                                        As discussed earlier, conjoint analysis can be conducted for decisions that involve
                                                                    volumetric purchases using utility functions that allow for the purchase of multiple
                                                                    goods. The responses can be non-zero for multiple choice alternatives corresponding
                                                                    to an interior solution to a constrained maximization problem. Fig. 4 provides an
                                                                    illustration of a volumetric choice task for the brand-price conjoint study discussed
                                                                    by Howell et al. (2015).


                                                                    4.6 Timing data
                                                                    While samples based on internet panels are not necessarily representative, the inter-
                                                                    net format of survey research provides measurement capabilities that can be used to
                                                                    determine the validity of the data. In addition to timing the entire survey, researchers
                                                                    can measure the time spent reading and absorbing the glossary and on each of the
                                                                    choice tasks. This information can and should be gathered in the pre-test stage as
                                                                    well as the fielding of the final survey. The questionnaire can be reformulated if there
                                                                    are pervasive problems with attention or “speeding.” Sensitivity analyses with respect
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 25 of 43




                                                            174     CHAPTER 3 Economic foundations of conjoint analysis
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 4
                                                                    Volumetric choice task.


                                                                    to inclusion of respondents who appear to be giving the survey little attention are vital
                                                                    to establishing the credibility of results based on a conjoint survey which has been
                                                                    observed by many practitioners to be viewed by at least some respondents as tedious.
                                                                    Clearly, there is a limit to the amount of effort any one respondent is willing to de-
                                                                    vote to even the most well-crafted conjoint survey and conjoint researchers should
                                                                    bear this in mind before designing unnecessarily complex or difficult conjoint tasks.


                                                                    4.7 Sample size
                                                                    For a simple estimator such as a sample mean or sample proportion, it is a relatively
                                                                    simple matter to undertake sample size computations. That is, with some idea of the
                                                                    variance of observations, sample sizes sufficient to reduce sampling error or posterior
                                                                    uncertainty below a specific margin can be determined. Typically, for estimation of
                                                                    sample proportions, sample sizes of 300-500 are considered adequate.
                                                                        However, a conjoint survey based on a valid economic formulation is designed to
                                                                    allow for inference regarding market demand and various other functions of demand
                                                                    such as equilibrium prices. In these contexts, there are no rules of thumb that can
                                                                    easily be applied to establish adequate sample sizes. In a full Bayesian analysis, the
                                                                    posterior distribution of any summary of the conjoint data, however complicated, can
                                                                    easily be constructed using the draws from the predictive posterior distribution of
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 26 of 43




                                                                                 5 Practices that compromise statistical and economic validity                    175



                                                                    the respondent level parameters (Eq. (19)). This posterior distribution can be used to
                                                                    assess the reliability or statistical information in a given conjoint sample. However,
                                                                    analytical expressions for these quantities are not typically not available. All we know
                                                                    is that the posterior distribution tightens (at least asymptotically) at the rate of the
                                                                    square root of the number of respondents. This does not help us plan sample sizes,
                                                                    in advance, for any specific function of demand parameters. The only solution to this
                                                                    problem is to perform a pilot study and scale the sample off of this study in such a
                                                                    way as to assure a given margin of error or posterior interval.    √ This can be done by
                                                                    assuming that the posterior standard error will tighten at rate N.
                                                                        Our experience with equilibrium pricing applications is that sample sizes con-
                                                                    siderably larger than what is often viewed by conjoint practitioner as adequate are
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    required. Many conjoint practitioners assume that a sample size of 500-1000 with a
                                                                    10-12 conjoint tasks will be adequate. This may be on the low side for more demand-
                                                                    ing computations.
                                                                        We hasten to add that many conjoint practitioners do not report any measures of
                                                                    statistical reliability for the quantities that they estimate. Given the ease of construct-
                                                                    ing the posterior predictive distribution of any quantity of interest, there is no excuse
                                                                    for failure to report a measure of uncertainty.



                                                                    5 Practices that compromise statistical and economic
                                                                      validity
                                                                    While conjoint originated as a method to estimate customer preferences or utility,
                                                                    many practitioners of conjoint have created alternative methodologies which either
                                                                    invalidate statistical inference or compromise the economic interpretation of conjoint
                                                                    results. As long as there are well-formulated and practical alternatives, it is our view
                                                                    that there is no excuse for using a method that is not statistically valid. Whether or
                                                                    not conjoint methods should be selected so that the results can be interpreted as mea-
                                                                    suring a valid economic model of demand is more controversial. A pure predictivist
                                                                    point of view is that any procedure is valid for predicting demand as long as it pre-
                                                                    dicts well. This point of view opens the range of possible conjoint specifications to
                                                                    any specification that can predict well. Ultimately, conjoint is most useful in predict-
                                                                    ing or simulating demand in market configurations which differ from that observed
                                                                    in the real world. Here we are expressing our faith that specifications derived from
                                                                    valid utility structures will ultimately prevail in a prediction context where the state
                                                                    of the world is very different from that which currently prevails.


                                                                    5.1 Statistical validity
                                                                    There are two threats to the statistical validity of conjoint analyses: 1) the use of
                                                                    estimation methods which have not been shown to provide consistent estimators and
                                                                    2) improper methods for imposing constraints on conjoint part-worths.
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 27 of 43




                                                            176     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    5.1.1 Consistency
                                                                    A consistent estimator is an estimator whose sampling distribution collapses on the
                                                                    true parameter values as the sample size grows infinitely large. Clearly, this is a very
                                                                    minimal property. That is, there are consistent but very inefficient estimators. The
                                                                    important point is that when choosing an estimation procedure, we should only se-
                                                                    lect from the set of procedures that are consistent. The only reason one might resort
                                                                    to using a procedure whose consistency has not been established is if there are no
                                                                    practical consistent alternatives. Even then, our view is that any analysis based on
                                                                    the procedure for which consistency cannot be verified is that this must be termed
                                                                    tentative at best.
                                                                        However, in conjoint, we do not have to resort to the use of unverified procedures
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    since all Bayes procedures are consistent unless the prior is dogmatic in the sense
                                                                    of putting zero probability on a non-trivial portion of the parameter space. More-
                                                                    over, Bayes procedures are admissible which means that it will be very difficult to
                                                                    find a procedure which dominates Bayes methods in either estimation or prediction
                                                                    (Bernardo and Smith, 2000).
                                                                        In spite of these arguments in favor of only using methods for which consistency
                                                                    can be demonstrated, there has been work in marketing on conjoint estimators (see
                                                                    Toubia et al., 2004) that propose estimators based on minimization of some criterion
                                                                    function. It is clear that, for a given criterion function, there is a minimum which will
                                                                    be an estimator. However, what is required to establish consistency is a proof that the
                                                                    criterion function used to derive the estimator converges (as the sample size grows
                                                                    to infinity) to a function with a minimum at the true parameter value. This cannot be
                                                                    established by sampling experiments alone as this convergence is required over the
                                                                    entire parameter space. The fact that an estimator works “well” in a few examples in
                                                                    finite samples does not mean that the estimator has good finite sample or asymptotic
                                                                    properties.
                                                                        We should note that there are two dimensions of conjoint panel data (N – number
                                                                    of respondents and T – the number of choice tasks). We are using large N and fixed
                                                                    T asymptotics in the definition of consistency. Estimates of respondent-level part-
                                                                    worths are likely to be unreliable as they are based only on a handful of observations
                                                                    and an informative prior, and cannot be shown to be consistent if T is fixed.
                                                                        A common practice in conjoint analysis is to use respondent-level coefficients
                                                                    to predict the effects of changes to product attributes and price. An advantage of
                                                                    Bayesian methods of estimating conjoint models is its ability to provide individual-
                                                                    level estimates of part-worths (θh ) in Eq. (16) in addition to the hyper-parameters that
                                                                    describe the distribution of part-worths (τ ). Using the individual-level estimates for
                                                                    predicting the effects of product changes on sales, however, is problematic because of
                                                                    the shallow nature of the data used in conjoint analysis. Respondents provide at most
                                                                    about 16 responses to the choice tasks before becoming fatigued, and while these
                                                                    estimates may be consistent in theory, they are not consistent in practice because of
                                                                    data limitations.
                                                                        The effect of using individual-level estimates is to under-state the confidence as-
                                                                    sociated with predicted effects. That is, the confidence intervals are too large when
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 28 of 43




                                                                                   5 Practices that compromise statistical and economic validity                  177



                                                                    using the individual-level estimates. This is because uncertainty in the individual-
                                                                    level estimates is due to two factors – uncertainty in the hyper-parameters and un-
                                                                    certainty arising from the individual-level data. As the sample size increases in a
                                                                    conjoint study, it is only possible to increase the number of respondents N , not the
                                                                    number of observations per respondent T . As a result, the individual-level estimates
                                                                    will always reflect a large degree of uncertainty, even when the hyper-parameters are
                                                                    accurately estimated. The accurate measurement of uncertainty in predictions from
                                                                    conjoint analysis must be based on model hyper-parameters as shown in Eq. (21).

                                                                    5.1.2 Using improper procedures to impose constraints on partworths
                                                                    The data used in conjoint analysis can be characterized as shallow in the sense that
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    there are few observations per respondent. Individual-level parameters (θh ) can there-
                                                                    fore be imprecisely estimated and can violate standard economic assumptions. Price
                                                                    coefficients, for example, are expected to be negative in that people should want to
                                                                    pay less for a good than more, and attribute-levels may correspond to an ordering
                                                                    where consumers should want more of a feature or attribute holding all else constant.
                                                                        There are two approaches for introducing this prior information into the analysis.
                                                                    The first is to reparameterize the likelihood so that algebraic restrictions on coeffi-
                                                                    cients are enforced. For example, the price coefficient in Eq. (5) can be forced to be
                                                                    negative through the transformation:

                                                                                                         ψz = − exp(βp )

                                                                    and estimating βp unrestricted. Alternatively, constraints can be introduced through
                                                                    the prior distribution as discussed by Allenby et al. (1995). Sign constraints as well
                                                                    as monotonicity can be imposed automatically using our R package, bayesm.
                                                                        It is a common practice in conjoint analysis to impose sign restrictions by simply
                                                                    zeroing out the estimates or to use various “tying” schemes for ordinal constraints in
                                                                    which estimates are arbitrarily set equal to other estimates to enforce the ordinal con-
                                                                    straints. This is an incoherent practice which violates Bayes theorem and, therefore,
                                                                    removes the desirable properties of the Bayes procedures.


                                                                    5.2 Economic validity
                                                                    There are four threats to the economic validity of conjoint analyses:
                                                                    1.   Using conjoint specifications contrary to valid utility or indirect utility functions.
                                                                    2.   Various sorts of self-explicated conjoint which violate utility theory.
                                                                    3.   Comparison of part-worths across respondents.
                                                                    4.   Attempts to combine conjoint and rankings data.

                                                                    5.2.1 Non-economic conjoint specifications
                                                                    We have emphasized that conjoint specifications should be derived from a valid direct
                                                                    utility function (see (1) or (7)). For discrete-choice conjoint, the respondent choice
                                                                    probabilities are a standard logit function of a linear index where prices enter in
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 29 of 43




                                                            178     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    levels not in logs. It is common for practitioners to enter prices as a sequence of
                                                                    dummy variables, each for a different level of price used in the conjoint design. The
                                                                    common explanation is that the dummy variable specification is “non-parametric.”
                                                                    This approach is not only difficult to reconcile with economic theory but also opens
                                                                    the investigator for a host of violations of the reasonable economic assumption that
                                                                    indirect utility is monotone in price (not to mention convex). In general, utility theory
                                                                    imposes a certain discipline on investigators to derive the empirical specification from
                                                                    a valid utility function.
                                                                        In the volumetric context, the problems are even worse as the conjoint specifi-
                                                                    cations are often completely ad hoc. This ad-hocery arises, in part, from the lack of
                                                                    software to implement an economically valid volumetric conjoint – a state of affairs
                                                                    we trying to remedy by our new R package, echoice.5
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    5.2.2 Self-explicated conjoint
                                                                    Some researchers advocate using self-explicated methods of estimating part-worths
                                                                    (see, for example, Srinivasan and Park, 1997; Netzer and Srinivasan, 2011). In some
                                                                    forms of self-explicated conjoint, respondents are asked to rate the relative impor-
                                                                    tance of a product feature on some sort of integer valued scale, typically 5 or 7 points.
                                                                    In other versions of self-explicated conjoint, separate measures of the relative impor-
                                                                    tance and desirability of product attributes are combined in an arbitrary way to form
                                                                    an estimate of a part-worth. There are many ways in which these procedures vio-
                                                                    late both economic and statistical principles. Outside of the demand context (as in
                                                                    choice-based or volumetric conjoint), there is no meaning to the “importance” or
                                                                    “desirability” of features. The whole point of a demand experiment is to infer a valid
                                                                    utility function from demand responses. No one knows what either “importance” or
                                                                    “desirability” means, including the respondents. The scales used are only ordinal and
                                                                    therefore cannot be converted to a utility scale which is an interval scale. In short,
                                                                    there is no way to transform or convert relative importance or desirability to a valid
                                                                    part-worth. Finally, as there is no likelihood function (or error term) in these models,
                                                                    it is impossible to analyze the statistical properties of self-explicated procedures.

                                                                    5.2.3 Comparing raw part-worths across respondents
                                                                    Conjoint part-worths provide a measure of the marginal utility associated with
                                                                    changes in the levels of product attributes. The utility measure obtained from a con-
                                                                    joint analysis allows for the relative assessment of changes in the product attribute-
                                                                    levels, including price. However, utility is not a measure that is comparable across
                                                                    respondents because it is only intended to reflect the preference ordering of a respon-
                                                                    dent, and a preference ordering can be reflected by any monotonic transformation of
                                                                    the utility scale. That is, the increase or decrease in utility associated with changes
                                                                    in the attribute-levels are person-specific, and cannot be used to make statements that
                                                                    one respondent values changes in the levels of an attribute more than another.


                                                                    5 Development version available at https://bitbucket.org/ninohardt/echoice/.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 30 of 43




                                                                                                       6 Comparing conjoint and transaction data              179



                                                                        Making utility comparisons across respondents requires the monetization of util-
                                                                    ity to express the value of changes in the levels of an attribute on a scale common to
                                                                    all respondents. While the pain or gain of changes to a product attribute is not com-
                                                                    parable across people, the amount they would be willing to pay is comparable across
                                                                    respondents. The WTP, WTB, and EPP measures discussed above provide a coherent
                                                                    metric for summarizing the results of conjoint analysis across respondents.

                                                                    5.2.4 Combining conjoint with other data
                                                                    One could argue that there are covariates predictive of preferences that can be mea-
                                                                    sured outside the conjoint portion of the survey. The proper way to combine this data
                                                                    with conjoint choice or demand data is to employ a hierarchical model specification
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    in which individual-level parameters are related to each other in the upper-level of
                                                                    the model hierarchy. The upper-level model in conjoint analysis typically is used to
                                                                    describe cross-sectional variation in part-worth estimates using these covariates to
                                                                    model observed heterogeneity. Individual-level coefficients from other models, cal-
                                                                    ibrated on other datasets, could be used as variables to describe the cross-sectional
                                                                    variation of part-worths (Dotson et al., 2018). Combining data in this way automati-
                                                                    cally weights the datasets and can improve the precision of the part-worth estimates.
                                                                        A disturbing practice is the combination of conjoint choice data with Max-Diff
                                                                    rankings data. Practitioners are well aware that conjoint surveys are not popular with
                                                                    respondents but that a standard Max-Diff exercise is found to be very easy for respon-
                                                                    dents. Max-Diff is a procedure to rank (by relative importance) any set of attributes
                                                                    or products. The Max-Diff procedure breaks the task of ranking all in the set down
                                                                    into a sequence of smaller and more manageable tasks which consist of picking the
                                                                    most and least “important” from a small set of alternatives. A logit-style model can be
                                                                    used to analyze Max-Diff data to provide a ranking for each respondent. It is vital to
                                                                    understand that rankings are not utility weights and rankings only have ordinal prop-
                                                                    erties. The exact coefficients used to implement the ranking are irrelevant and have
                                                                    no value. That is to say, the ranking of 3 things represented by (1, 3, 2) is the same
                                                                    as (10, 21, 11). There is no meaning to the intervals separating values or to ratios
                                                                    of values. This is true even setting aside the thorny question of what “importance”
                                                                    means. There are no trade-offs in Max-Diff analysis, so there is no way to predict
                                                                    choice or demand behavior on the basis of the Max-Diff derived rankings. Unfortu-
                                                                    nately, some practitioners have taken to scaling Max-Diff ranking coefficients and
                                                                    interpreting these scaled coefficients as part-worths. They are not. There is no way of
                                                                    combining Max-Diff and conjoint data in a coherent fashion. The only way to do so
                                                                    is the regard “importance” as the same as utility and to use the Max-Diff results as
                                                                    the basis of an informative prior used in analysis of conjoint data.



                                                                    6 Comparing conjoint and transaction data
                                                                    The purpose of conducting a conjoint analysis is to predict changes in demand for
                                                                    changes in a product’s configuration and its price. Conjoint analysis provides an ex-
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 31 of 43




                                                            180     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    perimental setting for exploring these changes when revealed preference data from
                                                                    the marketplace lacks sufficient variation for making inferences and predictions.
                                                                    A natural question to ask is the degree to which conjoint analysis provides reliable
                                                                    estimates of changes that would occur. In this chapter we have argued that there are
                                                                    many requirements of conducting a valid conjoint study, beginning with the use of
                                                                    a valid economic model for conducting inference and the use of rigorous methods
                                                                    in data collection to make sure the respondent is qualified to provide answers and
                                                                    understands the choice task.
                                                                        We investigate the consistency of preferences and implications between conjoint
                                                                    and transaction data using a dataset containing marketplace transactions and con-
                                                                    joint responses from the same panelists. Frequent buyers in the frozen pizza product
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    category were recruited to provide responses to a conjoint study in which frozen
                                                                    pizza attribute-levels changed. The fact that participants were frequent purchasers
                                                                    in the product category made them ideal respondents for the conjoint survey in the
                                                                    sense that they are known to be prospects who were well acquainted with the cate-
                                                                    gory.
                                                                        Most attempts to reconcile results from stated and revealed preferences data have
                                                                    tended to focus on aggregate predictors of demand and market shares. Examples
                                                                    range from the study of vegetables (Dickie et al., 1987) and grocery items (Burke et
                                                                    al., 1992; Ranjan et al., 2017) that are frequently purchased, to infrequently pur-
                                                                    chased goods such as automobiles (Brownstone et al., 2000). Lancsar and Swait
                                                                    (2014) provide an overview of studies across different disciplines. We start by in-
                                                                    vestigating the consistency of estimated parameters, including estimates of marginal
                                                                    utility. We then assess the extent to which market demand predictions can be made
                                                                    using conjoint-based estimates. Finally, we show estimates of measures of economic
                                                                    value.


                                                                    6.1 Preference estimates
                                                                    The conjoint study choice task involved six frozen pizza offerings and included a
                                                                    ‘no-choice’ option. The transaction data comprised 103 unique product offerings and
                                                                    included attributes such as brand name (e.g., DiGiorno, Red Baron, and Tombstone),
                                                                    crust (i.e., thin, traditional, stuffed, rising), and toppings (e.g., pepperoni, cheese,
                                                                    supreme). The volumetric demand model arising from non-linear utility (Eq. (7))
                                                                    was used to estimate the model parameters because pizza purchases typically involve
                                                                    the purchase of multiple units and varieties. Table 1 provides a list of product at-
                                                                    tributes.
                                                                        The attributes and attribute-levels describing the 103 UPCs were used to design
                                                                    the conjoint study. Among the 297 households in an initial transaction dataset, 181
                                                                    households responded to a volumetric conjoint experiment and had more than 5 trans-
                                                                    actions in the 2-year period. Qualifying respondents in this way ensures that they are
                                                                    knowledgeable about the category and typical attribute levels. In each of the 12 choice
                                                                    tasks, respondents choose how many units of each of the 6 product alternatives they
                                                                    would purchase the next time they are looking to buy frozen pizza. A sample choice
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 32 of 43




                                                                                                        6 Comparing conjoint and transaction data             181



                                                                     Table 1 Attributes.
                                                                     Brand             Size for Crust               Topping type     Topping      Cheese
                                                                                                                                     spread
                                                                     DiGiorno           One      Thin               Pepperoni        Moderate     No claim
                                                                     Frescetta (Fr)     Two (FT) Traditional (TC)   Cheese (C)       Dense (DT)   Real (RC)
                                                                     Red Baron (RB)              Stuffed (SC)       Vegetarian (V)
                                                                     Private Label (Pr)          Rising (RC)        Surpreme (Sr)
                                                                     Tombstone (Tm)                                 PepSauHam (PS)
                                                                     Tony’s (Tn)                                    Hawaii (HI)
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 5
                                                                    Choice task.



                                                                    task is shown in Fig. 5. Price levels were chosen in collaboration with the sponsoring
                                                                    company to mimic the actual price range.
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 33 of 43




                                                            182     CHAPTER 3 Economic foundations of conjoint analysis



                                                                     Table 2 Estimated parameters (volumetric model). Mean of random-effects dis-
                                                                     tribution θ̄.
                                                                                                                        Conjoint                  Transaction
                                                                                              β0                        −2.91 (0.11)              −4.66 (0.18)

                                                                     Brand                    Frescetta                  −0.35 (0.09)              −0.19 (0.11)
                                                                                              Red Baron                  −0.66 (0.10)              −0.38 (0.12)
                                                                                              Private Label              −0.72 (0.10)              −0.85 (0.15)
                                                                                              Tombstone                  −0.80 (0.11)              −0.63 (0.16)
                                                                                              Tony’s                     −1.29 (0.13)              −2.05 (0.17)

                                                                     Size                     Serves two                   0.64 (0.07)               1.22 (0.08)
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                     Crust                    Traditional                 0.11 (0.07)               0.31 (0.07)
                                                                                              Stuffed                    −0.04 (0.08)              −0.04 (0.15)
                                                                                              Rising                      0.07 (0.08)               0.26 (0.07)

                                                                     Topping Type             Cheese                     −0.40 (0.12)              −0.57 (0.09)
                                                                                              Vegetarian                 −1.12 (0.16)              −0.96 (0.14)
                                                                                              Surpreme                   −0.30 (0.11)              −0.39 (0.09)
                                                                                              PepSauHam                  −0.13 (0.09)              −0.22 (0.08)
                                                                                              Hawaii                     −1.14 (0.15)              −0.99 (0.21)

                                                                     Topping                  Dense                        0.06 (0.05)             −0.02 (0.06)

                                                                     Cheese                   Real                         0.10 (0.05)             −0.01 (0.10)

                                                                                              ln γ                       −0.50 (0.08)              −2.07 (0.09)
                                                                                              ln E                        3.57 (0.07)               2.89 (0.06)
                                                                                              ln σ                       −0.57 (0.05)              −0.87 (0.05)
                                                                     Boldfaced parameters signify that the 95% posterior credible interval of the estimate does not include
                                                                     zero. Standard Deviations printed in parentheses.




                                                                        We use dummy coding in our model estimation, where the first level of each at-
                                                                    tribute in Table 1 are the reference levels. The vector of ‘part-worths’ β includes a
                                                                    baseline coefficient β0 , which represents the value of an inside good relative to the
                                                                    outside good. The remaining elements of β refer to the dummy coefficients. We use
                                                                    the volumetric demand model described in Section 2.2. Individual-level parameters
                                                                    are given by the vector of ‘part-worths’ β, the rate of satiation of inside goods γ ,
                                                                    the alloted budget E, and the scale of the error term σ . The latter three parameters
                                                                    are log-transformed to ensure positivity. A multivariate normal distribution of hetero-
                                                                    geneity is assumed with default (diffuse) priors. Parameter estimates for the conjoint
                                                                    and transaction data are provided in Table 2. The left side of the table reports esti-
                                                                    mates from the conjoint data, and estimates from the transaction data are displayed
                                                                    on the right side of the table. All estimates are based on models with Type 1 extreme
                                                                    value error terms.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 34 of 43




                                                                                                        6 Comparing conjoint and transaction data               183
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 6
                                                                    Comparison of part-worths (volumetric model).


                                                                        We find general agreement among the estimates except for the inside good inter-
                                                                    cept (β0 ), the estimated rate of satiation (γ ), the budgetary allotment (E), and the
                                                                    scale of the error terms (σ ). That is, the relative value of the brand names and product
                                                                    attribute-levels are approximately the same when estimated with either conjoint or
                                                                    transaction data. Fig. 6 provides a plot of the mean of the random-effects distribution
                                                                    for the two datasets. Average part-worth estimates are plotted close to the 45 degree
                                                                    line indicating that the estimates are similar.
                                                                        There are a number of potential reasons for the difference in estimates of the brand
                                                                    intercept (β0 ), satiation parameter (γ ), and the budgetary allotment (E). Respondents
                                                                    in the conjoint task were told to consider their choices the next time they were buying
                                                                    frozen pizza, while data from the transaction data conditioned on some purchase in
                                                                    the frozen pizza category. Most respondents in the dataset purchased frozen pizza less
                                                                    than 10 times over a two year period, and including data in the analysis from shopping
                                                                    occasions in which they did not make a frozen pizza purchase implicitly assumes that
                                                                    they were in the market for pizza on each and every occasion. We therefore excluded
                                                                    shopping occasions from the transaction data in which pizza wasn’t purchased so that
                                                                    it would mimic the conjoint data where respondents were told to consider their next
                                                                    purchase occasion. There is no way of knowing for certain when shoppers considered
                                                                    making a frozen pizza purchase, but did not, in the revealed preference (transaction)
                                                                    data and this discrepancy is partly responsible for the difference in the brand intercept
                                                                    (β0 ) estimates.
                                                                        Conjoint data cannot account for variation in the context of purchase and con-
                                                                    sumption, and this limitation may lead to differences in estimates of satiation (γ ) and
                                                                    budgetary allotment (E). For example, frozen pizza may occasionally be purchased
                                                                    for social gatherings, which may not be taken into account when providing conjoint
                                                                    responses, resulting in an estimate of the budgetary allotment that is too high for the
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 35 of 43




                                                            184     CHAPTER 3 Economic foundations of conjoint analysis
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 7
                                                                    Comparison of monetized part-worths (discrete choice model).


                                                                    typical conjoint transaction. The over-estimation of E may also affect the estimate
                                                                    of the rate of satiation. Another consequence of the hypothetical nature of conjoint
                                                                    tasks is that respondents may apply a larger budget when making allocations because
                                                                    they aren’t actually spending their own money. We find that the conjoint data reflect
                                                                    lesser satiation and a greater budgetary data than that found in revealed preference
                                                                    data.
                                                                        We also investigate a discrete choice approximation to the demand data by ‘ex-
                                                                    ploding’ the volumetric data to represent a series of discrete choices. When q units
                                                                    of a good are purchased, it is interpreted as q transactions with a discrete choice for
                                                                    that good. This allows for the estimation of a discrete choice model on the volumetric
                                                                    conjoint and transaction data. However, this practice results in no consumption of an
                                                                    ‘outside good’ in the transaction data because only nonzero quantities are observed.
                                                                    We estimate a hierarchical Logit model with a multivariate normal distribution of het-
                                                                    erogeneity and relatively diffuse priors. The price coefficient βp is re-parameterized
                                                                    to ensure negativity of the price coefficient.
                                                                        Estimated coefficients are shown in Table 3. Monetized estimates of the part-
                                                                    worths, obtained by dividing the part-worth by the price coefficient, are compared
                                                                    in Fig. 7, where we use the corresponding means of the random effects distribution.
                                                                    We find close agreement of part-worth estimates from the transaction and conjoint
                                                                    data.


                                                                    6.2 Marketplace predictions
                                                                    We next compare marketplace predictions from conjoint and transaction data by ag-
                                                                    gregating across the 103 UPCs to obtain brand-level demand estimates. Parameter
                                                                    estimates from the volumetric conjoint and transaction data are used to produce two
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 36 of 43




                                                                                                              6 Comparing conjoint and transaction data                       185



                                                                     Table 3 Estimated parameters (discrete choice model). Mean of random-effects
                                                                     distribution θ̄.
                                                                                                                        Conjoint                  Transaction
                                                                                              β0                         3.67 (0.31)

                                                                     Brand                    Frescetta                  −0.25 (0.11)              −0.58 (0.23)
                                                                                              Red Baron                  −0.60 (0.11)              −1.61 (0.27)
                                                                                              Private Label              −0.73 (0.11)              −2.90 (0.38)
                                                                                              Tombstone                  −0.60 (0.11)              −2.22 (0.43)
                                                                                              Tony’s                     −0.80 (0.13)              −5.45 (0.47)

                                                                     Size                     Serves two                   0.28 (0.07)               3.63 (0.30)
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                     Crust                    Traditional                 0.04 (0.08)                0.59 (0.15)
                                                                                              Stuffed                    −0.01 (0.08)                0.45 (0.25)
                                                                                              Rising                     −0.03 (0.08)                0.71 (0.16)

                                                                     Topping type             Cheese                     −0.22 (0.12)              −1.33 (0.21)
                                                                                              Vegetarian                 −0.52 (0.13)              −2.09 (0.35)
                                                                                              Surpreme                   −0.12 (0.11)              −0.96 (0.24)
                                                                                              PepSauHam                  −0.06 (0.09)              −0.46 (0.19)
                                                                                              Hawaii                     −0.38 (0.13)              −1.60 (0.24)

                                                                     Topping                  Dense                        0.02 (0.06)             −0.03 (0.11)

                                                                     Cheese                   Real                         0.09 (0.06)             −0.16 (0.25)

                                                                                              ln βp                      −1.93 (0.20)              −0.33 (0.10)
                                                                     Boldfaced parameters signify that the 95% posterior credible interval of the estimate does not include
                                                                     zero. Standard Deviations printed in parentheses.




                                                                    forecasts for each brand that are displayed in Fig. 8 for the volumetric demand model
                                                                    and Fig. 9 for the logit model with ‘exploded’ choices. We find that the demand
                                                                    curves are roughly parallel in Fig. 8 with predictions from the conjoint data consis-
                                                                    tently higher than that based on the transaction data. The reason for the shift is due to
                                                                    differences in the estimate of the brand coefficient (β0 ) which we attribute to differ-
                                                                    ences in the treatment of the ‘no-choice’ option. That is, the smaller estimated brand
                                                                    intercept in the transaction data results in lower estimates of demand.
                                                                        While the level of demand is estimated to be different in Fig. 8, changes in demand
                                                                    for changes in price and other product attributes is approximately the same because
                                                                    the demand curves are roughly parallel to each other and because the part-worth
                                                                    coefficients enter the Kuhn-Tucker conditions in Eq. (12) linearly. The consistency
                                                                    of the estimates from conjoint and transaction data is observed more readily observed
                                                                    when we convert the volumetric predictions to shares in Fig. 9.
                                                                        It is useful to remember that the purpose of conjoint analysis is to predict changes
                                                                    in marketplace demand as a result of changes in the formulation of marketplace of-
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 37 of 43




                                                            186     CHAPTER 3 Economic foundations of conjoint analysis
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    FIGURE 8
                                                                    Comparison of predictions (volumetric model).




                                                                    FIGURE 9
                                                                    Comparison of predictions converted to shares (volumetric model).


                                                                    ferings. Even though the aggregate demand curves displayed in Figs. 8 and 9 are seen
                                                                    to be vertically translated, predictions of the change in volume and change in share
                                                                    are closer to each other.


                                                                    6.3 Comparison of willingness-to-pay (WTP)
                                                                    We compute the consumer willingness-to-pay (WTP) for the family-sized (‘for two’)
                                                                    attribute of a DiGiorno pepperoni pizza with rising crust and a real cheese claimed
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 38 of 43




                                                                                                             6 Comparing conjoint and transaction data                       187



                                                                     Table 4 Willingness-to-pay estimates (volumetric and logit), ‘for-two’ attribute.
                                                                                                                  WTP                               p-WTP
                                                                                                Conjoint      Transaction With               Conjoint Transaction
                                                                                                                          β0trans
                                                                     Logit         mean         0.034         0.027                          0.782         3.315
                                                                                   median       0.029         0.026                          0.776         3.278
                                                                                   perc25       −0.009        0.021                          0.704         3.185
                                                                                   perc75       0.074         0.031                          0.859         3.430

                                                                     Volumetric mean            0.113         0.013            0.023a
                                                                                median          0.070         0.002            0.009a
                                                                                perc25          0.020         0.000            0.001a
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                                perc75          0.144         0.015            0.026a
                                                                     a  Volumetric WTP estimates based on conjoint data except for brand intercepts, which are substituted
                                                                     from transaction data estimates.



                                                                    attribute. As discussed above, a true WTP measure includes the effects of alterna-
                                                                    tive products that consumers could consider as alternatives if a particular attribute is
                                                                    unavailable, and is not simply a monetary rescaling of the ‘for two’ part-worth. Ignor-
                                                                    ing the effect of competitive offerings will over-state the value of product attributes
                                                                    because it ignores the other options consumers have available to them as they make
                                                                    their purchases.
                                                                        We compare estimates of pseudo willingness-to-pay (p-WTP) based on part-
                                                                    worth monetization (i.e., βh /βhp ), to estimates of willingness-to-pay (WTP) based
                                                                    on compensating valuation calculations (see Eqs. (25) and (26)). Table 4 shows esti-
                                                                    mates for the Logit and Volumetric demand models, using parameter estimates based
                                                                    on conjoint and transaction data. The top portion of Table 4 reports results for the
                                                                    logit model with ‘exploded’ data, and the bottom portion of the table pertains to the
                                                                    volumetric demand model. WTP estimates are reported on the left side of the table,
                                                                    and pseudo-WTP estimated are reported on the right side.
                                                                        We find that the WTP estimates for the logit model are much smaller than p-WTP
                                                                    estimates because of the large number of choice alternatives present in the market-
                                                                    place. The absence of a ‘for-two’ DiGiorno pepperoni pizza creates an economic loss
                                                                    that is worth, on average about three cents using the WTP statistic as opposed to
                                                                    either 78 cents or $3.31 based on the p-WTP estimate. The loss in utility is much
                                                                    smaller in the WTP calculation because consumers can recognize that they can pur-
                                                                    chase a different option to generate their utility and are not constrained to purchase
                                                                    the same good. Moreover, we find that estimates of WTP for the logit model is about
                                                                    three cents using conjoint estimates of the part-worths, and about two cents using the
                                                                    transaction data estimates. These estimates are not statistically different from each
                                                                    other.
                                                                        WTP estimates based on the volumetric demand model are less consistent, with
                                                                    estimates based on the conjoint data equal to eleven cents versus one cent for the
                                                                    transaction data. This difference is due to differences in the estimated baseline in-
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 39 of 43




                                                            188     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    tercept coefficient (β0 ). When the transaction data intercept is substituted for the
                                                                    conjoint intercept, the estimated WTP for the conjoint data reduces from eleven cents
                                                                    to two cents. Thus, overall, we find that estimates based on the conjoint data are
                                                                    slightly higher, but not significantly higher, than those based on the transaction data
                                                                    for both models once the difference is the baseline intercept is aligned.



                                                                    7 Concluding remarks
                                                                    Conjoint analysis is an indispensable tool for predicting the effects of changes to mar-
                                                                    ketplace offerings when observational data does not exist to inform an analysis. This
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    occurs when predicting sales of new products and product configurations with new
                                                                    attribute-levels and their combinations and when existing products have little price
                                                                    variation. Conjoint data reflects simulated choices among a set of competitive prod-
                                                                    ucts for which respondents are assumed to have well-defined preferences. Analysis is
                                                                    based on a combination of economic and statistical principles that afford inferences
                                                                    and predictions about the expected sales of new offerings.
                                                                        We argue in this chapter that a valid conjoint analysis requires a valid model and
                                                                    constructs for inference and valid data. We discuss two economic models for analysis
                                                                    based on random-utility theory for discrete choice and volumetric demand, and dis-
                                                                    cuss alternative measures (WTP, WTB, and EPP) of economic value. We demonstrate
                                                                    that these measures are consistently estimated using either conjoint or transaction
                                                                    data using a conjoint analysis conducted on scanner panelists in the frozen pizza cat-
                                                                    egory. Part-worth estimates of product features are shown to be approximately the
                                                                    same, and forecasts of the change in demand for changes in attributes such as price
                                                                    are found to be similar.
                                                                        Some model parameters, however, are not consistently estimated across stated
                                                                    and revealed preference data. The largest discrepancy involves the baseline brand
                                                                    intercept (β0 ) for the no-choice option, which is difficult to align, because conjoint
                                                                    studies ask respondents to think about the next time they will be making a purchase in
                                                                    the category while revealed preference cannot exactly identify these shopping trips.
                                                                    Shopping trips limited to purchases in the category ignore occasions when shoppers
                                                                    may be in the market but decide not to purchase because prices are not sufficiently
                                                                    low, and the collection of all shopping trips to the store contain instances where con-
                                                                    sumers are not in the market for items in the category. The difference in the estimated
                                                                    baseline intercept results in a vertical translation of demand curves and heightened
                                                                    measures of economic willingness-to-pay.
                                                                        This chapter demonstrates that a properly designed conjoint study, using valid
                                                                    economic models to analyze the data, can produce accurate estimates of economic
                                                                    demand in the marketplace. We identify practices that should be avoided, and demon-
                                                                    strate that ad-hoc estimates of value, such as the pseudo willingness-to-pay (p-WTP),
                                                                    provide poor estimates of the economic value of product features. Additional research
                                                                    is needed to better design conjoint studies to obtain valid estimates of budgetary al-
                                                                    lotments and the rate of satiation of purchase quantities.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 40 of 43




                                                                                                                                    Technical appendix     189




                                                                    Technical appendix: Computing expected demand for
                                                                                        volumetric conjoint
                                                                    The algorithm described here first determines the optimal amount of the outside good
                                                                    zht , which then allows computing the corresponding inside good quantities xht .
                                                                         From Eqs. (8) and (9) we have that:
                                                                                                     pj
                                                                                                        = uj      if xj > 0                       (A.1)
                                                                                                      z
                                                                                                     pj
                                                                                                        ≥ uj      if xj = 0                       (A.2)
                                                                                                      z
                                                                    At the optimum, ui /pi = uj /pj for the R goods with non-zero demand. Solving for
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    x yields an equation for optimal demand quantities for the inside goods:
                                                                                                               ψ k z − pk
                                                                                                       xk =                                       (A.3)
                                                                                                                  γ pk
                                                                    Substituting Eq. (A.3) into the budget constraint (2) yields:
                                                                                                     R
                                                                                            γ +E     k=1 pk
                                                                                       z=           R
                                                                                                                               if R > 0           (A.4)
                                                                                            γ+      k=1 ψk
                                                                                       z=E                                     if R = 0           (A.5)

                                                                    Re-arranging (A.1) yields the following for z:
                                                                                                          pj
                                                                                                     zs =         if xj > 0                       (A.6)
                                                                                                          ψj
                                                                                                          pj
                                                                                                     zs ≤         if xj = 0                       (A.7)
                                                                                                          ψj

                                                                    where
                                                                                                                   1
                                                                                                          s=
                                                                                                               γ xj + 1

                                                                    The algorithm needs R iterations to complete. At each step k, we compute the cor-
                                                                    responding quantity xk and z, as if R = k. Then checking Eqs. (A.6) and (A.7) will
                                                                    determine if the breakpoint has been reached. To implement this, let:
                                                                                                        pi
                                                                                                   ρi =    for 1 ≤ i ≤ K                          (A.8)
                                                                                                        ψi
                                                                                                   ρ0 = 0                                         (A.9)
                                                                                                   ρK+1 = ∞                                      (A.10)

                                                                    and order the values ρi in ascending order so that ρi ≤ ρi+1 for 1 ≤ i ≤ K. Then,
                                                                    z > ρk implies z > ρi for i ≤ k. At the optimum, xi > 0 for 1 ≤ k ≤ K, xi = 0 for
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 41 of 43




                                                            190     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    k < i ≤ K, and ρk < z < ρk+1 . The algorithm is guaranteed to stop at optimal z and
                                                                    0 ≤ k ≤ K. The steps are as follows:
                                                                    1. a ←− γ E, b ←− γ , k ←− 0
                                                                    2. z ←− a/b
                                                                    3. while z ≤ ρk or z > ρk+1 :
                                                                       (a) k ←− k + 1
                                                                       (b) a ←− a + ρk
                                                                       (c) b ←− b + ψk
                                                                       (d) z ←− a/b
                                                                    Once the algorithm terminates, we can insert optimal z into Eq. (A.3) to compute the
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    optimal inside good quantities x.



                                                                    References
                                                                    Allenby, Greg M., Arora, Neeraj, Ginter, James L., 1995. Incorporating prior knowledge into the analysis
                                                                        of conjoint studies. Journal of Marketing Research, 152–162.
                                                                    Allenby, Greg M., Brazell, Jeff, Howell, John R., Rossi, Peter E., 2014a. Valuation of patented product
                                                                        features. The Journal of Law and Economics 57 (3), 629–663.
                                                                    Allenby, Greg M., Brazell, Jeff D., Howell, John R., Rossi, Peter E., 2014b. Economic valuation of product
                                                                        features. Quantitative Marketing and Economics 12 (4), 421–456.
                                                                    Allenby, Greg M., Kim, Jaehwan, Rossi, Peter E., 2017. Economic models of choice. In: Handbook of
                                                                        Marketing Decision Models. Springer, pp. 199–222.
                                                                    Allenby, Greg M., Rossi, Peter E., 1991. Quality perceptions and asymmetric switching between brands.
                                                                        Marketing Science 10 (3), 185–204.
                                                                    Allenby, Greg M., Rossi, Peter E., 1998. Marketing models of consumer heterogeneity. Journal of Econo-
                                                                        metrics 89 (1–2), 57–78.
                                                                    Becker, Gordon M., DeGroot, Morris H., Marschak, Jacob, 1964. Measuring utility by a single-response
                                                                        sequential method. Behavioral Science 9 (3), 226–232.
                                                                    Bernardo, José M., Smith, Adrian F.M., 2000. Bayesian Theory. Wiley.
                                                                    Berry, Steven, Levinsohn, James, Pakes, Ariel, 1995. Automobile prices in market equilibrium. Econo-
                                                                        metrica, 841–890.
                                                                    Box, George E.P., Hunter, William Gordon, Hunter, J. Stuart, et al., 1978. Statistics for Experimenters.
                                                                        John Wiley and Sons, New York.
                                                                    Brazell, Jeff D., Diener, Christopher G., Karniouchina, Ekaterina, Moore, William L., Séverin, Válerie,
                                                                        Uldry, Pierre-Francois, 2006. The no-choice option and dual response choice designs. Marketing Let-
                                                                        ters 17 (4), 255–268.
                                                                    Brownstone, David, Bunch, David S., Train, Kenneth, 2000. Joint mixed logit models of stated and re-
                                                                        vealed preferences for alternative-fuel vehicles. Transportation Research Part B: Methodological 34
                                                                        (5), 315–338.
                                                                    Burke, Raymond R., Harlam, Bari A., Kahn, Barbara E., Lodish, Leonard M., 1992. Comparing dynamic
                                                                        consumer choice in real and computer-simulated environments. Journal of Consumer Research 19 (1),
                                                                        71–82.
                                                                    Campbell, Donald T., Stanley, Julian C., 1963. Experimental and Quasi-Experimental Designs for Re-
                                                                        search. Houghton Mifflin Company, Boston.
                                                                    Diamond, Shari Seidman, 2000. Reference guide on survey research. In: Reference Manual on Scientific
                                                                        Evidence, pp. 221–228.
                                                                    Dickie, Mark, Fisher, Ann, Gerking, Shelby, 1987. Market transactions and hypothetical demand data: a
                                                                        comparative study. Journal of the American Statistical Association 82 (397), 69–75.
                                                            Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 42 of 43




                                                                                                                                                               References          191



                                                                    Ding, Min, 2007. An incentive-aligned mechanism for conjoint analysis. Journal of Marketing Research 44
                                                                        (2), 214–223.
                                                                    Ding, Min, Grewal, Rajdeep, Liechty, John, 2005. Incentive-aligned conjoint analysis. Journal of Market-
                                                                        ing Research 42 (1), 67–82.
                                                                    Dotson, Marc, Büschken, Joachim, Allenby, Greg, 2018. Explaining preference heterogeneity with mixed
                                                                        membership modeling. https://doi.org/10.2139/ssrn.2758644.
                                                                    Green, Paul E., Rao, Vithala R., 1971. Conjoint measurement for quantifying judgmental data. Journal of
                                                                        Marketing Research, 355–363.
                                                                    Hardy, Melissa A., 1993. Regression with Dummy Variables, vol. 93. Sage.
                                                                    Howell, John R., Lee, Sanghak, Allenby, Greg M., 2015. Price promotions in choice models. Marketing
                                                                        Science 35 (2), 319–334.
                                                                    Kim, Dong Soo, Bailey, Roger A., Hardt, Nino, Allenby, Greg M., 2016. Benefit-based conjoint analysis.
                                                                        Marketing Science 36 (1), 54–69.
Copyright Elsevier 2020 This book belongs to Erica McAdoo




                                                                    Kim, Hyowon, Kim, Dongsoo, Allenby, Greg M., 2017. Benefit Formation and Enhancement. Working
                                                                        paper. Fisher College of Business, The Ohio State University.
                                                                    Kotler, Philip, 2012. Kotler on Marketing. Simon and Schuster.
                                                                    Lancsar, Emily, Savage, Elizabeth, 2004. Deriving welfare measures from discrete choice experiments:
                                                                        inconsistency between current methods and random utility and welfare theory. Health Economics 13
                                                                        (9), 901–907.
                                                                    Lancsar, Emily, Swait, Joffre, 2014. Reconceptualising the external validity of discrete choice experiments.
                                                                        PharmacoEconomics 32 (10), 951–965.
                                                                    Lichtenstein, Sarah, Slovic, Paul, 2006. The Construction of Preference. Cambridge University Press.
                                                                    Louviere, Jordan J., Hensher, David A., 1983. Using discrete choice models with experimental design
                                                                        data to forecast consumer demand for a unique cultural event. Journal of Consumer Research 10 (3),
                                                                        348–361.
                                                                    Luce, R. Duncan, Tukey, John W., 1964. Simultaneous conjoint measurement: a new type of fundamental
                                                                        measurement. Journal of Mathematical Psychology 1 (1), 1–27.
                                                                    Manski, Charles F., McFadden, Daniel, et al., 1981. Structural Analysis of Discrete Data with Econometric
                                                                        Applications. MIT Press, Cambridge, MA.
                                                                    Matzkin, Rosa L., 1991. Semiparametric estimation of monotone and concave utility functions for poly-
                                                                        chotomous choice models. Econometrica, 1315–1327.
                                                                    Matzkin, Rosa L., 1993. Nonparametric identification and estimation of polychotomous choice models.
                                                                        Journal of Econometrics 58 (1–2), 137–168.
                                                                    Netzer, Oded, Srinivasan, Visvanathan, 2011. Adaptive self-explication of multiattribute preferences. Jour-
                                                                        nal of Marketing Research 48 (1), 140–156.
                                                                    Ofek, Elie, Srinivasan, Venkataraman, 2002. How much does the market value an improvement in a prod-
                                                                        uct attribute? Marketing Science 21 (4), 398–411.
                                                                    Orme, Bryan K., 2010. Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
                                                                        Research. Research Publishers.
                                                                    Pachali, Max J., Kurz, Peter, Otter, Thomas, 2017. The perils of ignoring the budget constraint in single-
                                                                        unit demand models. https://doi.org/10.2139/ssrn.3044553.
                                                                    Ranjan, Bhoomija, Lovett, Mitchell J., Ellickson, Paul B., 2017. Product launches with new attributes:
                                                                        a hybrid conjoint-consumer panel technique for estimating demand. https://doi.org/10.2139/ssrn.
                                                                        3045379.
                                                                    Roe, Robert M., Busemeyer, Jermone R., Townsend, James T., 2001. Multialternative decision field theory:
                                                                        a dynamic connectionist model of decision making. Psychological Review 108 (2), 370.
                                                                    Rossi, P.E., 2014. Bayesian Semi-Parametric and Non-Parametric Methods with Applications to Marketing
                                                                        and Micro-Econometrics. Princeton University Press.
                                                                    Rossi, Peter E., Allenby, Greg M., McCulloch, Robert, 2005. Bayesian Statistics and Marketing. John
                                                                        Wiley and Sons Ltd.
                                                                    Small, Kenneth A., Rosen, Harvey S., 1981. Applied welfare economics with discrete choice models.
                                                                        Econometrica, 105–130.
                                                                  Case 3:17-cv-04372-CRB Document 84-5 Filed 09/18/20 Page 43 of 43




                                                            192     CHAPTER 3 Economic foundations of conjoint analysis



                                                                    Srinivasan, Vinay, Park, Chan Su, 1997. Surprising robustness of the self-explicated approach to customer
                                                                        preference structure measurement. Journal of Marketing Research, 286–291.
                                                                    Toubia, Olivier, Hauser, John R., Simester, Duncan I., 2004. Polyhedral methods for adaptive choice-based
                                                                        conjoint analysis. Journal of Marketing Research 41 (1), 116–131.
                                                                    Trajtenberg, Manuel, 1989. The welfare analysis of product innovations, with an application to computed
                                                                        tomography scanners. Journal of Political Economy 97 (2), 444–479.
                                                                    Yang, Cathy L., Toubia, Olivier, de Jong, Martijn G., 2018. Attention, information processing and choice
                                                                        in incentive-aligned choice experiments. Journal of Marketing Research 55 (6), 783–800.
Copyright Elsevier 2020 This book belongs to Erica McAdoo
